Situation in Georgia (debate)
The next item is the Council and Commission statements on the situation in Georgia.
(FR) I should like to welcome the French Minister for Foreign Affairs, President-in-Office of the Council and a former Member of this European Parliament, Mr Kouchner. I also welcome the Secretary of State for European Affairs, Jean-Pierre Jouyet. In particular I welcome the responsible Commissioner, Benita Ferrero-Waldner. I also welcome Jacques Barrot who unfortunately is leaving us.
The European Council has just ended, but Minister Bernard Kouchner will undoubtedly tell us all about it himself.
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, you have kindly waited for the Extraordinary European Council to end and so I have rushed here to present its results to you. We, the French Presidency, wanted you to be immediately informed of the decisions taken, not only because we want to keep you constantly updated on our work, but also because the European Parliament has shown itself to be extremely active in recent months on the issue of Georgia. Thank you Commissioner.
We want to thank you for this interest and also to inform you of what happened in the Council on 13 August and at the meeting of the Committee on Foreign Affairs on 20 August, on which Jean-Pierre Jouyet is here to present our provisional conclusions.
I would remind you that the conflict began 20 years ago, in 1991/1992. However, the latest phase of this conflict began during the night of 7 to 8 August. It would be useful to look at this particular outbreak. Journalists and historians must study the events and see how they developed in Ossetia and, more particularly, in Tskhinvali, the capital of South Ossetia.
The battle raged during that night and then during 9 and 10 August. We decided, with my colleague Alexander Stubb, the Finnish Minister for Foreign Affairs who is also President of the OSCE, to go to Tbilisi on Sunday 10 August. We proposed a ceasefire agreement to President Saakashvili which he accepted.
As it is important, I will quickly go over what we found there, what we saw in Gori and on the roads during this painful episode of the Russian troops' entry and rapid advance. The first thing to say is that we feared the arrival of Russian troops in Tbilisi. These troops were in Gori, just 45 or 50 km from Tbilisi. The road was straight and there were few obstacles. We therefore thought, with some reason, that the aim of the Russian troops was, as they had said, to respond to the provocation and to liberate South Ossetia, but also to get to Tbilisi and force a change in government.
It was therefore absolutely vital, or at least that is what we thought, for the troops to halt and for the ceasefire to come into force as quickly as possible. Ceasefire as quickly as possible was our aim.
I met up with President Sarkozy in Moscow the next day but, before that, after having spoken to refugees on the Georgian side and to victims that I met at Gori hospital, I and the French Presidency were keen to go and listen to the stories of refugees on the other side, in North Ossetia, who had arrived from South Ossetia after the bombing of Tskhinvali during the night of 7 to 8 August. I heard stories that were unfortunately similar in terms of suffering but which clearly revealed very different interpretations.
We met up with President Sarkozy in Moscow where lengthy discussions took place, lasting five hours, between President Medvedev, Prime Minister Putin, the Minister for Foreign Affairs, Sergei Lavrov, President Sarkozy and myself.
At the end of these quite tough discussions, there was a press conference during which President Sarkozy and President Medvedev set out the six points of the French agreement which then had to be taken back to Tbilisi for approval, as amendments had been made between our first trip to Tbilisi and what would be our final stay in Tbilisi, the next day.
Two amendments were accepted by President Medvedev, in particular one point on the final status which we understand he did not want in the text.
The ceasefire agreement was accepted by President Saakashvili thanks to this mediation which, while it was not perfect - because nothing is perfect in a situation such as that - you must at least acknowledge that it was quick. This mediation therefore allowed an effective ceasefire, with a few sad exceptions. On the ground, the Russian troops began to withdraw on 21 August - this being the second of the six points in the document - although this was nearly eight days later. However, there were movements that were interpreted differently, as is always the case, because some tanks went in one direction and then also in another.
This withdrawal has still not yet been completed. Actually, I am not sure whether it has been completed but it has certainly not been fully carried out. The war ended quite quickly as, on 10 and 11 August, the main war operations were brought to an end, at least according to certain observers, including our French Ambassador, Eric Fournier, who is here. However, what did not end - and these have wrought havoc - were the actions of the Ossetian and Abkhazian militias which, following behind the Russian troops, were responsible for looting and sometimes even killing. However, I must say, albeit with the greatest of care, that the damage was not extensive. I must also say that the damage from the bombing was not extensive. Of course any damage is always very serious and too much and always leads to too many victims but, compared to what was described to us, the damage has not been as extensive as was feared, which is definitely good.
What we have not seen, and what we should see, given that the accounts have been very biased, is what happened in Ossetia. While it was possible to see fairly quickly the situation in Georgia, it was not possible to get into Ossetia, at least not easily, and only a few people have managed to get there. They have all given rather different accounts.
The ceasefire, which was the first of the six points, was therefore immediate and effective. There was a temporary ceasefire and a permanent ceasefire. The second point concerned the withdrawal of troops. It was specified that withdrawal meant, for the Georgian troops, withdrawal to their barracks and, for the Russian troops, withdrawal behind the lines that were held prior to the crisis. There were also a number of other points, including access to humanitarian aid for all victims. The specific points which posed a problem were points 5 and 6. In our negotiations a zone was established along the border between South Ossetia and Georgia where Russian patrols would be temporarily tolerated, while awaiting the arrival of observers from the OSCE or European Union. A letter of clarification was then needed from President Sarkozy, which was published in agreement with President Saakashvili, to specify that this meant immediately adjacent to the border. Given that, in places, this border is only two kilometres from the main road crossing through Georgia, this was not straightforward. There were therefore several points which were agreed pending - and this was clearly specified in the text - the arrival of international observers. The word 'observers' was used rather than 'peacekeepers'. All this had to be very precise. Point 6, which was in a way the most important point, concerned the political settlement and the international discussions or negotiations which had to lead to this political settlement. This agreement was signed by President Saakashvili with the assistance of Mrs Condoleezza Rice because the first document was signed, but was then amended. Then there was the document agreed with Mr Medvedev and finally the third and final document agreed with President Saakashvili which we were unable to get him to sign. It was midnight or one o'clock in the morning when there was a big demonstration. In the end, we were unable to get him to sign the document, so we then had to get him to sign this, after a few corrections, with the assistance of Mrs Condoleezza Rice who, while passing through Paris, came to see us and who we then entrusted with the document so that this - if I dare say it, the final six-point document - could be signed by President Saakashvili. The immediate result was the ceasefire! The less immediate result, although it was very rapid, was the incomplete withdrawal of Russian troops. The other points will now be closely monitored by us, by the 27 countries making up the European Union and by this Parliament in particular, as the document has just been accepted. I would remind you that the conclusions of the first Extraordinary Foreign Affairs Council had already been accepted by the 27 Member States and provided for the physical presence of the European Union on the ground. We have since then entrusted Javier Solana with driving forward this part of the common foreign and security policy. Two or four French observers have already been sent under the aegis of the OSCE which was already present. We are hopeful that more observers will be accepted given that yesterday, in a conversation between President Sarkozy and President Medvedev, the latter indicated that he would accept and even wanted there to be observers from the European Union. We are working to this end. An extremely rapid result was therefore achieved: in three days, a ceasefire and troops halted who had been threatening Tbilisi; then, after a few days, in fact eight days, with a few movements before the end of these eight days, withdrawal of these Russian troops to Ossetia and Abkhazia.
I am now absolutely ready to answer all your questions of which I am sure there will be many, as is my good fortune, which will keep us here for a very long time. However, I have forgotten to say a brief word on the document now accepted. I would remind you that this Extraordinary Council has a clear precedent convened in the month of August 2003 on the situation in Iraq. During that Extraordinary Council, the unity of the European Union was harmed, which is the very least that one can say. Now, in 2008, unity has prevailed and it has not been as difficult as we thought to propose a text and get it accepted by those who definitely wanted sanctions - what sanctions? why? - and those who definitely wanted to maintain dialogue with Russia, without sanctions. You will see that this text is firm in its condemnations but that it leaves the door open as we did not want to engage in a Cold War exercise, as some were proposing. We wanted to maintain the links so that the political negotiations which are essential in our opinion could be pursued.
We convened this European Council because the President of the French Republic, as the President of the Council of the European Union, considered that the crisis in Georgia was serious and directly affected all Europeans. Obviously Georgia is not in the European Union, nor is Ukraine. However, several Member States also wanted this meeting which it was up to us to arrange. I believe that we were truly inspired because no one else outside the European Union, in our opinion, could have done this. It was the European Union which had to take charge of this whole issue. This does not mean that we were on our own - because that was not the case at all - but that it was up to us to take the initiative, it was up to us to show that the European Union is reactive, particularly in a situation where the institutional problems are unresolved. The European Union has therefore shown, at the highest level, that it enjoys unity and that it wants to fully assume its responsibilities. I believe that, in comparison to the 2003 precedent, this is real progress.
What were the main results of this Council? You can clearly see from the text our condemnation of the military actions and the disproportionate reaction of Russia. Some wanted the series of provocations that probably preceded the bombing of Tskhinvali to be denounced. It would be very easy to denounce this side and that side but what really counts, when you are trying to carry out a peace mission, is that each side agrees to halt the fighting. Russia's disproportionate reaction was therefore highlighted. Once again, we need those on the ground to tell us what actually happened. It is true that this was not a success on the part of Georgia which had been very widely warned, in particular by the Americans, against provoking this reaction, even if Georgia itself was provoked, as this reaction would be well-prepared, something of which I was completely unaware. When I went to see the Russian refugees on the other side, in North Ossetia, I saw huge convoys of tanks and military vehicles which were heading for the border. Were they ready prepared or not? I leave you to find this out for yourselves, although it does seem that they were not far away.
You can therefore see in the text our condemnation of the military actions and the disproportionate reaction, the unanimous condemnation by the Heads of State or Government of the 27 Member States of the recognition of the independence of Abkhazia and South Ossetia, and the reminder of the European Union's attachment to the independence, sovereignty and territorial integrity of Georgia, as recognised by international law and the UN Security Council resolutions. You can see the confirmation, as the central document given that there is no other, of the six-point agreement reached on 12 August which the European Council has said must be fully implemented. You can see the firm commitment that we have made to implement this roadmap. You can see the readiness of the European Union to participate in the international monitoring mechanism provided for by point 5 of this agreement, as I have already mentioned, both through an OSCE mission and through a commitment under the European Security and Defence Policy. The terms of this participation are yet to be defined but they are on the way to being defined, and not only that, I also believe that things are moving at a very fast pace.
I am not going to explain in detail all the various opinions, but I would reiterate that they were not fundamentally different. It was all about nuances: does the reminder of international law and the ban on altering the borders of a neighbouring country by force constitute a sanction? No, this is not a sanction. It is a basic requirement. Therefore, there were not many differences of opinion. There were demands to include this reminder which we accepted in the end and we therefore included this reminder because, as you know, on 9 September there will be a meeting between the European Union and Ukraine. Also, on 8 September we will return to Moscow with Mr Barroso, Javier Solana and President Sarkozy. We therefore have a meeting arranged on 8 September in Moscow and on 8 September in Tbilisi - so Moscow and then Tbilisi - in order to record, and we hope that we will be able to record this, that the Russian troops have withdrawn behind the lines indicated to them, in other words behind the border between Ossetia and Georgia. We will also hope to record that the remaining checkpoints around the Port of Poti and the remaining checkpoints along the border between Ossetia and Georgia but inside Georgian territory have been replaced or will be in a position to be immediately replaced with international observers. That is what we are expecting.
Everyone has agreed to this meeting which will therefore complete the implementation of the six points of the agreement. It is on this basis that we will judge the goodwill and political follow-up, depending on which we will then propose a conference. This will be an international conference involving - and why not, because, for nearly 20 years, the United Nations have been involved in this issue, although more so in Abkhazia than Ossetia - a number of partners so that the political negotiations can begin. Mr Medvedev has also agreed, which is a very good point, that the refugees may return, and not just the refugees who have left since these recent events, in other words in the last month, but the refugees who have left since the 1990s. You will say to me that this is actually very debatable because where are they, can they return, do they need to return, do they want to return, and so on. However, if we are talking about people's right to self-determination, we should note that all these refugees came from either Abkhazia or Ossetia. This has been accepted and we will wait to see how far this agreement can be implemented.
I will now raise some points which I believe we can then discuss. I am going to mention the points that were amended or slightly changed because the others you can see for yourself, such as 'gravely concerned by the open conflict ...' and so on. The text states that the European Council strongly condemns Russia's unilateral decision to recognise the independence of Abkhazia and South Ossetia. That decision is unacceptable and the European Council calls on other States not to recognise this proclaimed independence and asks the Commission to examine the practical consequences to be drawn. It recalls that a peaceful and lasting solution to the conflict in Georgia must be based on full respect for the principles of independence, sovereignty and territorial integrity recognised by international law, the Final Act of the Helsinki Conference on Security and Cooperation in Europe and the three UN Security Council resolutions. It emphasises that all European States have the right freely to determine their foreign policy and their alliances, and so on. The European Council is pleased that the six-point agreement achieved on 12 August on the basis of the European Union's mediation efforts has led to a ceasefire, improved delivery of humanitarian aid to the victims and a substantial withdrawal of Russian military forces. The implementation of that plan has to be complete, and so on. This has not been discussed.
Jean-Pierre, you said something to me about the English amendment on Georgia. I had: the European Union has already supplied emergency aid. It is prepared to supply aid for reconstruction in Georgia, including the regions of South Ossetia and Abkhazia. It is ready to support confidence-building measures and the development of regional cooperation. It also decides to step up its relations with Georgia, including visa facilitation measures and the possible establishment of a full and comprehensive free trade area as soon as the conditions are met. It will take the initiative of convening an international conference shortly to assist reconstruction in Georgia and requests the Council and the Commission to start preparations for this conference. Another point is the impact which the current crisis is having on the whole of the region and regional cooperation. As regards point 8: the European Council decides to appoint a European Union Special Representative for the crisis in Georgia and asks the Council to make the necessary arrangements. We will add: recent events illustrate the need for Europe to intensify its efforts with regard to the security of energy supplies. The European Council invites the Council, in cooperation with the Commission, to examine initiatives to be taken to this end, in particular as regards diversification of energy sources and supply routes. Finally, at the request of the Germans, Poles and a number of other countries, the end is worded as follows: We call on Russia to join with us in making this fundamental choice in favour of mutual interest, understanding and cooperation. We are convinced that it is in Russia's own interest not to isolate itself from Europe. For its part, the European Union has shown itself willing to engage in partnership and cooperation, in keeping with the principles and values on which it is based. We expect Russia to behave in a responsible manner, honouring all its commitments. The Union will remain vigilant; the European Council requests the Council, with the Commission, to conduct a careful in-depth examination of the situation and of the various aspects of EU-Russia relations; this evaluation must begin now and continue. The European Council gives a mandate to its President to continue discussions with a view to the full application of the six-point agreement. To that end, the President of the European Council will go to Moscow on 8 September, accompanied by the President of the Commission and the High Representative. Until troops have withdrawn to the positions held prior to 7 August, meetings on the negotiation of the partnership agreement will be postponed. There is a small addition to point 3: The Council awaits the results of the forthcoming summit between the European Union and Ukraine. While awaiting the results of this summit, our institutional cooperation with Ukraine will be intensified and stepped up.
(Applause)
Member of the Commission. - (FR) Mr President-in-Office of the Council, ladies and gentlemen, I firstly want to welcome the European Parliament's political commitment to Georgia. I also want to start by congratulating the efforts of the French Presidency, in particular the speed of the actions taken at the moment of crisis.
It is true that the European Union, through the negotiation of a ceasefire and the prompt delivery of humanitarian aid, in particular by the Commission, has proven its efficiency. Today's European Council was, in my opinion, very important and, given the complexity of the issues raised by this conflict, the European Union must and had to react collectively and define, by mutual agreement, the appropriate responses. I will be brief because a lot has already been said.
In my opinion, our meeting today sent out a very clear message on Georgia, aimed at both Georgia and also Russia, in terms of our capacity to respond to crisis situations and the unity of the European Union. That is what we have always demanded.
Secondly, our unity is also expressed through the defence of our values. Since the start of the crisis, as I have already said, the Commission has contributed to the EU's efforts aimed at stabilising the humanitarian and security situation in Georgia in, I believe, a fairly significant way.
In terms of humanitarian aid, we immediately made available EUR 6 million which should allow the immediate needs of all the civilian populations affected by the conflict to be met. To this sum must be added nearly EUR 9 million made available in the meantime by the Member States. We have therefore managed to cover all the immediate humanitarian needs.
As regards aid for reconstruction, last week we sent a Commission expert mission to make an initial assessment of the needs and, according to our initial evaluations, as Bernard Kouchner has already said, which do not include the areas under the control of Russia, the property damage is much less than anticipated. Around EUR 15 million will be needed for reconstruction and repair. However, the most pressing need is in relation to the fate of the 22 000 people recently displaced by the conflict. Around EUR 110 million will be required to meet their needs.
It is important that the European Union shows that it is ready to provide real support to Georgia, as evidence of our political determination to strengthen our relations. First of all, the Council has decided to plan a substantial increase in our financial aid to Georgia, particularly for reconstruction, as I have just mentioned, and for the refugees.
We are currently in the process of assessing the reserves that could be rapidly mobilised from the 2008 appropriations. However, there is no doubt that, without an extraordinary budget appropriation, we will be unable to mobilise the necessary funds. I am already delighted at the general political support that we have received today from President Pöttering in this regard. A conference of international donors will also be needed to send out a strong signal of confidence to investors.
In my opinion, it is also more important than ever to strengthen the instruments of the neighbourhood policy in order to stabilise Georgia. Based on the European Council conclusions, we will step up our efforts to prepare, once the conditions are met, to create a free trade area and to facilitate the issue of short-term visas.
The latter agreement will of course also be linked to a readmission agreement and it remains essential to encourage Georgia's commitment to democracy, rule of law and freedom of expression. It is crucial to speed up the democratic reforms and political pluralism.
As regards stabilising security and implementing the ceasefire agreement, we are effectively relying on the civilian observation mission organised under the European Security and Defence Policy, as already mentioned. This must be closely linked with other EU actions, such as reconstruction.
Now for some comments on relations with Russia.
Russia's actions raise wider questions about the nature of our relations in both the short and long term. Its failure, to date, to honour the six-point plan brokered by the presidency and its decision to recognise Abkhazia and South Ossetia are against the basic principles that underpin international relations.
We have been seeking to rework our relations into a modern partnership to reflect our growing economic integration. I think fundamental mutual interests are at stake - economic interdependence, the need to find common approaches on non-proliferation or counterterrorism or many other international questions - so keeping channels of communication open with Russia was - and is - vital.
However, relations with Russia cannot remain 'business as usual' in the light of recent events. Therefore it was important to strike the right balance between maintaining channels of communication and sending a clear signal to Russia. I think the right approach is for our existing joint work and dialogues to continue but for new initiatives to be put on hold. Therefore the Commission will now review all new initiatives under way to deepen our relations, which then will allow the Council to draw conclusions ahead of the Nice Summit in November.
Regarding long-term implications, recent events will give new importance to some areas of policy. Our commitment in June to developing an Eastern Partnership and a European Neighbourhood Policy does indeed demonstrate the EU's legitimate interests in the region. These policies underline the fact that we will not accept new dividing lines in Europe and that partners like Georgia, Ukraine and Moldova can count on our support for their territorial integrity and sovereignty. We are ready to accelerate and also to submit as soon as possible new proposals for a new Eastern Partnership, certainly before the end of the year but maybe even in the late autumn.
Secondly - and this is my last point - energy is at the heart of our relations with Russia. What we do on energy inside Europe will directly shape our relations with Russia, so we must keep up the momentum to develop a coherent and strategic energy policy for Europe. In conclusion, recent events have posed a real challenge to the European Union. In the coming months, I think we will need to continue to show that we can rise together to the tasks ahead.
Today has been a very important marker. Only through coherent strategy, united positions and concerted action can we defend European interests and values. I applaud Parliament's commitment, and trust that we will all play our parts in ensuring that the Union maintains a strong and a united front.
on behalf of the PPE-DE Group. - (FR) Mr President, Mr President-in-Office of the Council, Mrs Ferrero-Waldner, ladies and gentlemen, the situation that has developed in Georgia since this summer is unacceptable and intolerable and merits a firm and determined response from the European Union.
Russia has the same rights and obligations as all states in the international community. One of these obligations is to respect sovereignty and territorial integrity and in particular not to violate internationally recognised borders. By invading and occupying Georgian territory, and by recognising the independence of the breakaway Georgian provinces of South Ossetia and Abkhazia, the Russian authorities have flouted, one after the other, each of these three fundamental principles of international law.
The European Union must actively participate in the resolution of this conflict and I congratulate the French Presidency on its proactive attitude. We must show that we are equal to meeting the hopes of thousands of Georgians who are proclaiming their distress in the streets of Tbilisi.
My Group invites the Commission, the Council and all the Member States to demonstrate both their unity and also their resolve with regard to our Russian neighbour. The European Union cannot be content to verbally condemn these systematic violations of international law. Our Group believes that Europe must use the means that it has available, and in particular its political and economic tools, to put pressure on Russia and make it respect the agreements that it has signed. We call on Russia to honour all the commitments that it made on signing the ceasefire agreement, starting with the full and immediate withdrawal of Russian troops from Georgian territory and the reduction of the Russian military presence in South Ossetia and Abkhazia. We also condemn the looting perpetrated by the Russian invading forces and the accompanying mercenaries, as you very rightly said, Mr Kouchner.
We are extremely concerned about the fate of the Georgian populations in South Ossetia who have been displaced by force, even after the signature of the ceasefire agreement. We strongly call on the Russian and South Abkhazian authorities to guarantee the return of these people to their homes. We call on the Council and the Commission to review their policy towards Russia, including the negotiations on the partnership agreement, if this country should fail to respect its commitments on the ceasefire. We also call on the Council and the Commission to positively contribute to the international mechanisms that will be put in place to resolve the conflict, including through a field mission under the European Security and Defence Policy.
Mr President, ladies and gentlemen, this crisis has revealed the vulnerabilities of the European Union in several sensitive areas: firstly, our energy supply. More than ever we must ensure the security of Europe's energy supply. We must develop and protect alternatives to the Russian energy transport infrastructures. Furthermore, it seems obvious that the role of the European Union could be much greater in the management of this crisis if the European Security and Defence Policy were reinforced. The Lisbon Treaty allows for this reinforcement. We therefore call on the Member States which have not yet ratified this Treaty to do so as quickly as possible. Our Group considers that the only way of ensuring stability and security on both sides of the Atlantic is to develop cooperation on an equal basis between the European Union and the US.
Finally, we would point out that Georgia wants to eventually join NATO. Ladies and gentlemen, this is a crucial moment and the European Union must not fail to take advantage of this opportunity to show that it is firm and determined with regard to the Russian Federation, however great and powerful the latter may be. The credibility of the European Union, the stability of the whole region, and the protection of our closest neighbours and even Member States of the Union depend on this. I also call on you, Mr President-in-Office of the Council, to ensure that relations with Ukraine are also very quickly resumed. Thank you for your attention. Please stand firm.
on behalf of the PSE Group. - (DE) Mr President, Mr President-in-Office of the Council, Commissioner, for several days now, advertisements have been run in various newspapers with the following message: 'Lenin. Stalin. Putin. Give in?' In fact, the message is somewhat simplistic, for it was actually under Lenin that South Ossetia became part of Georgia. In the process, some 18 000 lives were lost and around 50 000 people were expelled. Abkhazia became part of Georgia under Stalin. It is important to stick with the truth here and to take account of all sides' positions. Zviad Gamsakhurdia, who became the first http://en.wikipedia.org/wiki/President_of_Georgia" \o "President of Georgia" of the http://en.wikipedia.org/wiki/Georgia_(country)" \o "Georgia (country)" and has now become very fashionable again, described the http://en.wikipedia.org/wiki/Ossetians" \o "Ossetians" as 'trash that has to be swept out through the Rokihttp://en.wikipedia.org/wiki/Roki_tunnel" \o "Roki tunnel" tunnel'. We do need to be mindful of this aspect of Georgian nationalism as well.
None of this, however - and let me make this very clear, as Martin Schulz has done on many occasions - none of this justifies the Russian intervention which, after all, has been ongoing for years. It is the expression of imperialist behaviour and we have repeatedly seen Russia exploiting the existing minority conflicts accordingly. We have witnessed repeated threats and boycotts which we absolutely cannot accept. I do not wish to deny that mistakes have been made by the West and by Georgian President Mikheil Saakashvili, but in its relations with its neighbours, Russia has repeatedly sought to exploit internal conflicts for its own ends.
Nor does the recognition of Kosovo offer any justification for this action. The fact is that the European Union has always made clear and unequivocal attempts to achieve an international multilateral solution. Russia has made no such attempt. The European Union has also offered clear and unequivocal support for the Serbian minority in Kosovo and will continue to do so. What has Russia done? It has, at the very least, looked on while Georgians were expelled from South Ossetia and Abkhazia, and I hope that Mr Kouchner is right when he says that a new policy will now be adopted.
The EU should now concentrate on giving our neighbours our backing and support. We have been proposing a Union for the Black Sea for some time. Whatever name we choose for this structure, it is clear that the current Neighbourhood Policy must be strengthened and reinforced and that we must invite everyone in the region who has an interest in the integrity and stability of this region, from Turkey to Kazakhstan, to get involved.
If Russia is prepared to revert to a policy of cooperation and respect for its neighbours, Russia will be invited to join as well. Russia feels strong at the moment because of the high energy prices, but we all know that this is not a sound economic basis for Russia and that it has a lot to gain from partnership and cooperation with Europe. In the meantime, we must focus on giving our neighbours our clear support. In that sense, Mr President-in-Office, may I say that the conclusions that you have agreed at today's Summit are good conclusions which offer a sound basis on which to move forward, for they are a clear expression of what is realistic and sustainable. I hope that the European Parliament will arrive at similarly clear and consensus-based conclusions as the Council, so that the European Union can speak with one - and a stronger - voice.
(Applause)
on behalf of the ALDE Group. - Mr President, I am a little surprised by the President-in-Office's speech tonight, as indeed I am by its delivery from the podium d'honneur.
The conflict in the Caucasus is one for which both sides must take responsibility, as you have said, President-in-Office. So why do the Council's conclusions not reflect this?
President Saakashvili cannot have believed that military intervention would evoke no response from Russia. Equally, Russia's reaction was disproportionate.
You said, 'Les dégâts n'ont pas été considérables,' and yet Commissioner Ferrero Waldner has given us the figures and this House will be called on to agree to pay the bill!
On one thing we do agree with you: we must condemn Russia's actions; they are indefensible, but we will not dissuade the Russian bear by backing Medvedev into a corner. Dialogue and engagement will defuse tensions better than isolation. That is the lesson of the Cold War, and the Union - as with the Helsinki Process - has a central role to play.
This conflict highlights the need for us to build a common foreign and security policy. And though Member States hold diffuse views about Russia, your presidency was quick to negotiate its six-point plan and for that credit is due.
The plan may not be perfect, but it has brought an end to violence and it should be fully implemented, including Russian withdrawal from the Black Sea port of Poti.
But what steps should the Union take now? The Council is right to agree a crisis-management and reconstruction fund and the rapid deployment of humanitarian assistance. Now it must designate an EU representative who will make both sides listen.
The Union is right to send observers, but they must replace Russian peacekeepers, which will mean commitment from those Member States which are not already stretched militarily on other fronts.
Europe should convene a trans-Caucasian peace conference, bringing together all sides in the search for the settlement of unresolved conflicts.
But the Union should start in one area of glaring inconsistency which requires little more than ministerial fiat to fix. End the anomaly whereby Georgian citizens with Russian passports have freer access to the European Union, because this encourages them to adopt Russian citizenship. Georgians should have the same access to Europe as Russians, although this could be achieved by freezing the visa facilitation agreement with Russia.
In strengthening our neighbourhood policy, how can we ensure continued cooperation with Russia while showing that a full 'strategic partnership' is no longer credible? What more can we do to cut Europe's dependence on Russia's energy supplies? You did well to strengthen the text of your conclusions in that regard. Russia must of course face the consequences of its illegal actions, perhaps including a discussion on the future of the Sochi Winter Olympics just 40 km from the border.
Can Russia's behaviour be considered in keeping with the Olympic Charter? No. Solving these matters requires determination, foresight and patience. That is a challenge that this Union must meet and I am afraid, President-in-Office, one that we must meet before we offer you your vin d'honneur.
Could I say to the next speaker that, at the next Conference of Presidents, we will be looking at the order of the political groups as one objection has already been raised. For today, I will call Mr Szymański next, on behalf of the Union for Europe of the Nations Group. We will be looking at this matter on Thursday, as no one can explain to me why the order is as it is. It is an issue that needs to be clarified systematically.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, Mr Kouchner, Russia is not complying with three of the six points in the agreement negotiated on our behalf by President Sarkozy. By failing to do so, Russia has forfeited the right to be deemed Europe's partner. The European Union's credibility is therefore also at stake in this dispute.
It is not enough to set up humanitarian aid, rebuild Georgia and introduce visa facilitation and trading agreements. Russia needs to fully experience what self-isolation is like. If it does not, we shall actually be depriving it of the opportunity to review its policy. Russia will simply be confirmed in its belief that it can get away with anything. In the run-up to the next presidential elections, due in 2012, generating awareness of increasing political and economic isolation is our only chance of sowing doubt and division amongst the dominant group in Moscow. Russia must not be allowed to benefit from this aggression.
We need to review our energy policy. Europe's room for manoeuvre is already limited because of its dependence on Russia. Do we really wish to aggravate the situation? The Member States should put an end to their involvement in the construction of the northern and southern pipelines at the earliest opportunity. If we fail to draw these long-term conclusions, we run the risk of being sidelined and becoming a laughing stock.
on behalf of the Verts/ALE Group. - (FR) Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I believe that, in the current situation, we should be discussing what to do now. I believe that what the Council has decided and what has been done is basically what was possible, although we could always quibble about whether an Extraordinary European Council of the Heads of State or Government should not have been held straightaway to show our cohesion, but so be it.
I believe that we must now ask some fundamental questions. The most fundamental question clearly concerns our position towards Russia, our cooperation with Russia and how we are in fact going to solve these problems in the Caucasus, because there is also Nagorno-Karabakh. We could from now on see permanent conflicts and President Sarkozy could therefore find himself permanently faced with such situations. He could take a room in the Kremlin and remain there indefinitely; that would also be a possibility.
My opinion is as follows: firstly, Mr Daul, if there is something that we should not be discussing, it is Georgia and Ukraine joining NATO. This is truly the most idiotic idea at the moment because it means that we would be unable to go any further politically. Will Georgia or Ukraine join NATO when its reforms have been carried out? Perhaps, I am not sure. However, this is not really the relevant issue today.
Do you think that, if Georgia had been in NATO, Article 5 would have been mobilised? Of course not! Therefore we should not talk rubbish. On the other hand - and here I agree with Mr Watson - how we can control actions such as those of President Saakashvili? While we agree that Russia's action was unacceptable, it was also unacceptable for a Georgian President to decide to bomb a town, for whatever reason! If you are provoked, you should respond in another way, not by bombing.
Therefore there is a real political problem. We propose to tackle this political problem as follows: we should propose to Georgia and Ukraine a privileged partnership as a first step towards possible integration. This integration can then take place if there is a fundamental reform in Europe, and so on. However, we should have political instruments and not just economic and social instruments to bring pressure to bear on these political classes. A future in the European space specifically means a future in which these countries are rid of nationalism.
We should consider the phrase of François Mitterrand: 'nationalism is war'. Georgian nationalism, Russian nationalism, Abkhazian nationalism and South Ossetian nationalism is war! We in Europe must say 'our view is to go beyond that'. Therefore, by proposing a European view, we are also proposing to put on the table European values because, if nationalism endures in these regions, we will never find a solution.
on behalf of the GUE/NGL Group. - (FR) Mr President, Mr President-in-Office of the Council, Commissioner, with regard to the crisis in the Caucasus, adopting a pro-Georgian or a pro-Russian stance can only lead to deadlock. This has been blindingly obvious since the breakup of the Soviet Union 17 years ago as this region is full of recurring tensions and disputed borders. It is a place where the collective memory is haunted by the inherited traumas of successive wars and violence, where the ethnic and religious mosaic and the accumulation of resentments and humiliations provide dangerously fertile ground for nationalism. In this context, political irresponsibility will cost dear, and that is true for everyone. It is certainly true for the Georgian President who, since his election in 2004, has constantly pandered to the spirit of revenge in relation to the breakaway territories. He has constantly pushed his luck in terms of his allegiance to the Bush administration and his policy of confrontation in the region. He has launched an attack on South Ossetia, about which Mr Van den Brande, one of the co-rapporteurs of the Parliamentary Assembly of the Council of Europe, responsible for monitoring problems in the region, has declared having been - and I quote - 'shocked by the stories of the refugees about the massive and indiscriminate shelling and bombing of Tskhinvali and the destruction of residential areas'. This strategy is disastrous for Georgia, for the Caucasus and for Europe.
This lesson is also valid for Russia. The brutality of the counter-attack, including against civilian populations, the continued occupation of strategic sectors of the Georgian territory, the expulsion of Georgian populations from South Ossetia and the unilateral recognition of the independence of the two breakaway territories are just as likely to threaten the interest generated in more than one European country by the initial international initiatives of the new President. Russia has everything to lose by returning to a period of political isolation in Europe and in the world.
Finally, the West as a whole would do well to assess the unprecedented damage already caused by the American attitude of adventurism and the European attitude of follow-my-leader in this part of the continent. The limitless expansion strategy of NATO, the bombing of Serbia, the recognition of the unilaterally proclaimed independence of Kosovo, the support for the installation of the anti-missile defence shield on European soil, not to mention the extreme glorification of the region's leaders who should, perhaps, be more cautious when making anti-Russian and pro-Western statements, all these choices are evidence of a short-sighted policy worthy of the current White House, but not worthy of a European security policy. This strategy of militarising international relations and causing political confrontations has failed before our very eyes. In addition to sending in European observers under the aegis of the OSCE, the EU's priority should therefore be to prevent any escalation at any cost so that, as quickly as possible and without any signs of arrogance, it can explore the possibility of drafting a new pan-European treaty for security and cooperation which would be legally binding and which would encompass all the problems that have currently been shelved: territorial integrity, inviolability of borders, the fate of conflicts that have reached a stalemate, non-use of force, disarmament and even security of energy supplies. This challenge is certainly more difficult to tackle now than ever before but, without such a perspective, I fear the worst is yet to come. In adopting our position, let us remember that today, the first of September, is the International Day of Peace.
(Applause)
on behalf of the IND/DEM Group. - Mr President, I come from a country whose history is marked by war and suffering. Poland supports endeavours for peace everywhere. It is imperative that this goal be achieved.
The East European countries, the so-called 'Baltic States', inspired by their leaders, want the European Union to show that Russia will pay some unspecified price for its military action in Georgia. This can be depicted as a classic example of political orthodoxy which assumes that Russia pursues nothing but imperial goals.
This traditional mindless attitude to Russia, full of empty platitudes, seems to be humiliating because it can be perceived, for example by Russia, as a clinical example of a response by a few hot-headed politicians.
The European Union needs Russia as much as it needs Georgia, if not more. Therefore, it is imperative that the European Union should not be a party to this conflict or take sides with either Russia or Georgia. The European Union must show the world that its policy is independent of the United States and, at the same time, is a friendly policy based upon a full partnership.
Russia is the EU's third-biggest trading partner, accounting for half a trillion dollars in European goods. Can we afford to risk that kind of relationship?
There is no doubt that the European Parliament is a genuine co-legislator with the Council under the codecision procedure. However, is it really an equal partner in the matter of the EU's foreign affairs?
Minister, you spoke to us after everything seems to have been decided on Georgia. Let me ask then: is the voice of the European Parliament supposed to mean nothing? What is this debate for when everything has been arranged and done?
on behalf of the NI Group. - (PL) Commissioner, there is a strong link between the outbreak of fighting in the Caucasus and the issue of Kosovo. I am one of those who opposed the carve-up of Serbia. From the outset we highlighted the fact that the unilateral decision by the Kosovo Albanians, supported by the United States and by many European countries, would amount to opening Pandora's box and would re-ignite similar disputes the world over. The Georgian situation is one such case. President Saakashvili of Georgia took the decision to attack civilians in Ossetia. It should be recalled that Abkhazia and Ossetia are nations that have occupied their respective homelands for centuries. They have developed their own culture and identity and have on several occasions fought for their independence, which Stalin deprived them of before the Second World War.
Serbia and Georgia constitute an excellent example of how some are more equal than others in the international arena, and of how international law is always interpreted by the strongest allies. Furthermore, the European order has been destroyed, with the support of many Members of this House. Let us restore peace and the rule of international law to Europe! Let us restore the European order! I call on the countries that supported the carve-up of Serbia to withdraw their recognition of Kosovo, and on Russia to withdraw its recognition of Ossetia and Abkhazia. If the partition of Serbia recognised by the United States and by most Member States of the Union is deemed to be a good thing, how can a similar operation in Georgia be condemned? Ladies and gentlemen, I can but appeal to you to be less hypocritical.
President-in-Office of the Council. - (FR) I understand that my big mistake, Mr Watson, was to have spoken from this podium. If you only have that to reproach me for, I can make amends, because the last time I was here, I spoke from this podium and I was not Head of State. When all is said and done, everyone can make a mistake.
There are a number of questions which I can try to answer and others which I truly cannot. It is clear, Mr Daul, that we all want, particularly in relation to this crisis - and this is one of the priorities of the French Presidency - to successfully implement a European defence policy. What does 'successfully' mean? It means, in any event, that we must restart the process that allowed us, in Saint-Malo, to at least reach an understanding. We must then build on this with a common purpose. We will do this, or so I hope. In fact we must do this, but not because this crisis merited a military response. Not by any stretch of the imagination! To have considered a military response to Russia's invasion of Georgia would have been worse than anything. In fact I do not believe that the vessels which arrived in the Black Sea were an appropriate response, as some of these vessels were carrying missiles. In my opinion, that was not what we should have done, but the French Presidency had the opposite opinion. In fact, in order to enjoy a solid European defence, which we do need, the Lisbon Treaty must be accepted, which brings us back to our own institutional difficulties. We absolutely have to find a way out of this institutional crisis.
In my honest opinion, I do not think that NATO is the right response in this situation. It is in fact the wrong response as, if we had voted for the Membership Action Plan (MAP) in Bucharest, strictly speaking this would not have made any difference because I believe that no one was ready to make war on behalf of Georgia. I say this without any cynicism. I say this because this was the opinion that was truly unanimous at the start of all the meetings and conversations that we had. This does not mean - because we have said so - that neither Georgia nor Ukraine have the right to become members of NATO.
There is also something else to be considered. It is hard to say this at the moment, so I will be very discreet, but there is one country, Russia, which for 20 years felt that it was badly treated. I believe that, in one way, in particular here in the European Union, this was somewhat true. We were unable to find the language to speak to Russia. Perhaps we would not have been successful anyway, but I believe that we did not sufficiently realise that changes were happening because, after all, Georgia, 20 years ago, was itself also in the Soviet orbit. It was also a Communist country. On both sides there has been a truly incomplete exercise in democracy. I believe that, as with all countries, the problem will arise later on for Ukraine and for Georgia, but I truly do not believe that this was the response.
On the other hand, you are right: we must strengthen our relations with Ukraine, as mentioned in this document. This is also true for Georgia. We will talk in a minute about a privileged partnership.
To Mr Swoboda I would say - and this is an anecdote - that I wanted to go and see Stalin's house in Gori, because that is where his house is. He was born there. You could say that he drew small red circles on the map to mark where there could be autonomy or, in any event, communities where there could not. He was very familiar with the region and already Ossetia and Abkhazia did not get on with either the Georgians or the rest of the region. We did not need this crisis to find out that there were conflicts in the area. What is worse than the Balkans? The Caucasus. What is worse than the Caucasus? The Balkans. I am not sure, but I think what is happening there is actually very widespread. If you go back just a bit further, if you think about what happened in Chechnya, which I strongly condemn, you can see that the allies of the Chechens were the Abkhazians against Georgia.
We should leave all that in the past, although it may be necessary to return to it. You have said, and I agree, that nothing justifies this reaction. Nothing. However, we must look at how this series of provocations has arisen because, honestly, the stories are so different that it all becomes very difficult. When we were in Moscow negotiating this document, we were asked how they should have reacted. Should they have left their own to die and allowed the bombings? Do not forget the initial figures. I am not going to discuss these because I really have no way of checking them, but the Russians straightaway talked about 1 000 to 2 000 deaths which is no doubt untrue because the only people who went there, namely Human Rights Watch, talked about a few hundred. In fact they reported hundreds, or even dozens. I am not sure. In any event, it was a reaction that theoretically was justified by the very high number of victims and, once again, I went to listen to the refugees in North Ossetia and the accounts were dreadful: grenades in basements where children were hiding. I have not made this up. Perhaps this was not true but there is a tone of voice that does not lie. I have seen many refugees in my life. These were scared witless. They had travelled for two days on this road through the tunnel. This must also be checked.
You are absolutely right that we need a neighbourhood policy, but that is exactly what the Turks are trying to do at the moment. The Turks have put in place what they are calling a regional platform and they want to set up talks between Russia, which has already agreed, Azerbaijan, Armenia, and - it is they who are responsible for this - obviously Georgia and Turkey. I think that this is a good idea and, on behalf of the Presidency, I have agreed to meet them very shortly. Mr Babachan should have been here today so that we could find out how to exchange our experiences, but I do agree with your analysis of the need for a neighbourhood policy. Mrs Benita Ferrero-Waldner must also agree with me that this is what we should do. They are our great neighbour. If they cannot find ways to talk to Russia, then we will certainly have great difficulty, all the more so as you heard Mr Medvedev say yesterday that sanctions could be applied in both directions and that he also knew how to do it. Sanctions do not amount to the same thing when one side supplies the gas and the other side does not want to receive it. We must therefore look realistically at the situation. It is he who turns the tap, not us.
Mr Watson, as regards the figures you gave, I agree with your sentiment. What has Mr Saakashvili done? When we had our discussions with him, given that I have met with him on two occasions, he said that - actually we should not go into that discussion because I would certainly be biased and I do not have enough information - but he said that he had been obliged to respond to the provocation. He had watched the other side prepare the batteries, and in particular the Grad rockets. They had arrived and set up in the Georgian villages around the capital of Ossetia. Who do we believe? I do not know. In any event, some advisors have said that things did not happen at all like the international press told it. There is no one really credible in this whole affair. As an observer, you know that the problem has not been solved. We have tried. Javier Solana says that we must call them observers. We are therefore calling them observers and in the text they are termed observers. Peacekeepers are something else because that would need the full withdrawal by the Russians of all those who took part in the battle. The resolutions on both Abkhazia and Ossetia indicated that there should be two-thirds/one-third. Two-thirds were responsible for keeping the peace, the Russian peacekeepers, and the rest were Georgians. Each accuse the other and they both accuse the peacekeeping forces decided by the OSCE and by the UN of having participated in both sides, right from the start of the battle. It therefore seems to me that this cannot continue and sending in peacekeepers is a bigger operation which we will try to set up. However, for the time being, it is going to be difficult. We need an international conference to resolve these conflicts that have reached a stalemate. For the moment we should try to have a conference on Ossetia as that is the most urgent, and then on Abkhazia.
As regards passports, I do not know who raised this problem of passports. Yes, passports were distributed, very widely, and therefore the people that I met, the Ossetian refugees, felt like Russian citizens, which is clearly very perverse. They felt like Russian citizens, they were welcomed in Russia and they were defended like Russian citizens. When you realise that apparently the same happened in the Crimea, you can only feel very concerned. We must therefore tackle this problem with the Russians in an extremely subtle but firm manner. They are distributing passports to populations that they deem to be Russian. However, this cannot be said without remembering that the borders of Russia were fairly arbitrarily drawn by Mr Gorbachev and Mr Yeltsin, at great speed and without taking account of history. I am not going to go into this problem. I do not want to dwell on the fact that Kiev was the capital of Russia and that the Crimea provides access to the seven seas. However, if you thought that the Russians were going to abandon the only tunnel passing between North Ossetia and South Ossetia, in other words crossing the Caucasus, then you were mistaken. We must understand these contradictions of history and also these contradictions of geography, but not give satisfaction to one side or the other. The Presidency of the European Union has not made any moral judgements about either side. It has been said that this action was excessive, that this was not the way to solve the problem, that this town should not have been bombed at night and that such a heavy attack should not have occurred in reply. However, once again, we need to know something about how this happened.
Mr Szymański, you said that only three points have been implemented. That is not bad as no one else has tried to do even one apart from us. Three points have been implemented and these were the three most important: ceasefire, withdrawal of troops and access to humanitarian aid. If that is all we have achieved, then we need not be ashamed. I believe it was very important to start with these. As for the other three, we should wait for 8 September because, after that, no pressure will be spared. We will decide all together what we should do. That means the 27 countries of the European Council and also Parliament which we have got into the habit of consulting in the meantime. In fact Jean-Pierre and myself have got into a constant habit of consulting you and talking to you. Nothing is taken for granted. If, on 8 September, we find that movements have begun, then alright. However, if nothing has been done, we must take another look. That is absolutely clear. Aggression cannot pay. Of course it cannot pay, but who should pay the price? I like the sermonisers who say, with regard to the Russian army, what did you expect? What should have been done? I note that the most resolute people and a number of those who will in fact tomorrow visit Georgia and who were very decided in their thundering replies will not do anything at all. I believe, like Francis Wurtz, that for a very long time Georgia has been encouraged to prove that it is, how should I say, robust and virile. I believe that this was not good advice because encouraging a country to prove itself to be vindictive, or in any event decided in its resistance, when it is not given the means, does not sit very well with me. I felt, together with the government, that, not only were they very unfortunate, because there were victims and because Georgians were in the streets not knowing which saint to pray to, but that there was also something like a feeling of abandonment among them. They were promised so much, they were promised a lot, and these promises were not kept.
As regards the Nabucco pipeline, of course there are explanations like that. It is a pipeline; it is oil that passes through it. Obviously all that must be taken into account, in one sense or another. This brings us back to what you said. I would point out, Mr Daul, that, in reality, that is not the only priority of the French Presidency. There is also energy and this is one way of truly focusing our attention - and this is in the text - on energy and on renewable energies, of course.
Mr Cohn-Bendit, what are we doing now? We have done what we could, namely to try and halt the war. Perhaps this was not perfect, perhaps the document is not perfect, perhaps it was quickly written and perhaps a struggle had to be fought between the two delegations in order to arrive at some sort of coherence. It was not at all perfect. However, in the end, it has worked for the time being. It is not sufficient, but it has worked. I completely agree that there are other difficult places, such as Nagorno-Karabakh, Nachichevan and others. There are plenty of places - and I do not think that the Russians are interested in these in the same way - such as Nagorno-Karabakh, but also other places, in particular the Crimea. There can be no doubt of this. It is not insulting the Russians to say that we are watching what is happening. That is actually our duty.
As regards NATO, I will say something else very cautiously. At the Bucharest Summit, we - the six founding countries of Europe - voted against the MAP. In fact, in the end, we did not vote, we did not even have to vote, because there was no unanimity. We therefore did not have to vote. The explanation was really very difficult and the six founding countries said that this is our neighbour. We must take into account that we have not been able to build or maintain adequate relations with this great country and that we do not want to leave it with a siege feeling, a kind of permanent siege. I believe that we were right. Now we are talking about anti-missile batteries set up in Poland and also in the Czech Republic. It is true that this is also not the way to dialogue, although they are not aimed towards Russia. However, what is important, without doubt more on the side of Iran and our policy towards Iran, is absolutely keeping the six together. Perhaps this policy could be conducted with Russia, and this is very important, because I believe that we would have a lot to lose by not retaining these channels of partnership.
How can we control the actions of Mr Saakashvili? I do not know, but a town cannot be bombed at night. I believe that a town should not be bombed at night. Once again, I do not know what the level of this bombing was, but how could they have expected any other reaction from Russia having done that? I do not understand.
I should just like to make a quick comment on the François Mitterrand quotation. François Mitterrand actually said: 'Nationalism, to a point, is about culture and is what forms a nation. Too much nationalism is war.' I wanted to correct that.
In response to Francis Wurtz, I should like to go back to the words 'Cold War', which he did not use but which he implied, because each time we hear all around: 'are we returning to the Cold War?' However, this cannot mark the return to the Cold War, firstly because the historical circumstances are totally different. There may be animosities, but I agree that we must absolutely condemn this expression. On the other hand, the need not to talk, but to re-form two blocks, one against the other, has been much mentioned. A number of the Members of this noble House, and in fact their countries, think like this. We must tackle this idea head on. I absolutely disagree with it. It is absolutely the opposite of what we should do and would clearly resemble Cold War, minus the ideology. That does not mean that we must absolutely accept all hyper-nationalist statements as we have done. We must find a way to talk and maintain these channels. That is what we are trying to do.
I would remind Francis that several of the proposals were made by Mr Medvedev in the security treaty that you mentioned, although he does not seem likely to apply this straightaway. Perhaps he will do so at a later date. He proposed this on 5 June to you all. He received the reply that it was interesting and that it was essential to take him at his word. However, we were immediately caught up by a small wave of panic.
The European Union apparently needs an independent policy from the US which is itself a great independent country. Mr Wojciechowski, that is what we have done. The European Union needs an independent policy from the US and from Russia. It needs an EU policy. That is what we have tried to do. The initial reaction of our American friends when we decided to get involved was not very kind. They thought that we should not do so but, very quickly, they realised, on the contrary, given that they are very pragmatic, that this was exactly what should be done. As a result, they were, shall we say, cooperative as it was Mrs Condoleezza Rice who got the six-point agreement signed. They were then extremely critical, not of the six-point agreement but of the fact that the Russians had not abided by it. This I can understand. We were also critical.
My final point is about Pandora's box and Kosovo. I wanted to talk to you about this. There is an intellectual tendency to compare Kosovo to Ossetia, with which I really cannot agree. We cannot say, just because there is a small population which feels, due to some particular nationalist urge, the need to be liberated, that this is the same thing. No! Firstly, in the Caucasus, people are in the habit of tearing each other to pieces in a truly violent manner with there being a great deal of profit in murder over the centuries. This is not at all the case with Kosovo and Serbia. What was different with Kosovo and Serbia was the unanimity of one group, 98% of Kosovars, and in particular the international decision. This was not because we bombed Serbia through NATO. In fact this occurred after nearly two years of the Contact Group, in which Russia was involved, and a Rambouillet conference which lasted over a month and at which everyone was in agreement except for Mr Milošević. What triggered everything, and I will end on this point, was the decision by Mr Milošević in 1999 at Kosovo Field, at Obilić, to declare that there would be no more autonomy, to hound the Kosovars out of the administration and to bring in Serbians from Belgrade to replace them, such that Mr Ibrahim Rugova, from the Democratic League of Kosovo, had to set up underground schools and clandestine hospitals. This is totally different. The process was accepted by international opinion because there had been a whole international approach. The Finnish President, Martti Ahtisaari, produced a document that everyone at the UN accepted and that said 'the parties are not able to reach an agreement'. I am about to finish. There are some hatreds that cannot be overcome. I am sorry, I sensed - and I am being very careful in what I say - in the words of the Ossetians about the Georgians, something which resembled that undying hatred which is based on tens of years and centuries of opposition. This does not mean that one day this will not happen, but it will take time and several generations, I believe.
(DE) Mr President, Mr President-in-Office of the Council, Commissioner: 'Le nationalisme, c'est la guerre!' This is an exact quote from François Mitterrand's speech to the European Parliament, with no abbreviation. I think we can learn from this, and the lesson to be learned is European integration. That means no longer attempting to settle past accounts, but starting afresh in order to make war and dictatorship an impossibility in Europe once and for all.
I should like to voice my most heartfelt thanks to the French Presidency for its rapid intervention to end the war and for bringing about a European Council decision today which is an expression of unity. Unity is the most important signal that we can send out. It is a signal that we will not accept violations of international law, that we will not accept war and the invasion of foreign countries, and that we will not accept the destabilisation of democratically elected governments or the invasion and occupation of another country. It is important, therefore, to make it clear that there will be no negotiations on the partnership and cooperation agreement until there is compliance with the fifth principle of the ceasefire agreement - namely a return to the lines held before 7 August - and that an evaluation of compliance with all six principles of the ceasefire agreement must now begin and continue in the run-up to the forthcoming summit scheduled to take place in November 2008.
It is important that we make clear that certain things will not be accepted, but it is also important - so that we do not slip into an escalation spiral - to make it clear that lines of communication must remain open. Above all, we must reinforce our own capacities, and that means reinforcing our friends' capacities as well. It means providing immediate infrastructural assistance to Georgia without red tape. It means participating in peace missions in Georgia and in initiatives carried out by the OSCE and the UN. We must make it clear that negotiations on a free trade agreement are the right path to pursue, as indeed are the proposals that we have made here in the House in line with the Polish-Swedish initiative or our proposal for an 'EEA Plus'.
This applies not only to Georgia but also to countries such as Moldova and especially Ukraine. I think these are clear signals which enable us to move forward in a positive way. If in so doing, we could recognise that we could do this so much better, if only we did not always have to bale out a situation which others have caused, if only we had a European foreign policy which, under the Treaty of Lisbon, would give us appropriate mechanisms and increased preventive capacities to stop this situation from arising in the first place, that would be a policy that we should pursue. This crisis should clearly demonstrate that, as the European Union, we must strengthen our own capacities if we want to prevent war and move towards a positive future.
(NL) Mr President, I endorse the words of many fellow Members that the reaction today of the European Summit to the events of the past month is the right reaction. We have spoken with one voice and at the same time maintained our composure. However, the EU - and this is also made clear in today's statement - has let it be known in no uncertain terms that what happened there, especially the Russian reaction, is not acceptable and that the disproportionate reaction of Russia to the military developments in Georgia must be condemned.
At the same time all parties have stated that the use of military force is not the right solution and I consider that also to be an implicit criticism of the actions of the Georgian Government which started the military activities. This reaction also shows that we believe, and rightly so, that we do not solve problems in Europe in this way, that this is not in accordance with the security agreements that we have and which were made in the past on the problems with South Ossetia and Abkhazia in Georgia.
I also distance myself from the statements of the Russian Foreign Minister, Mr Lavrov, that the way Russia reacted has set the tone for Russia's new foreign policy in the surrounding region. I think that the European Union should do everything it can to persuade Mr Lavrov and the Russian Government that this is not the way that we in Europe try to resolve issues or press our interests. Cooperation is the watchword, not unilateral action.
I remember discussions over the past few years about the actions of the Bush Administration. I hope that we will not end up having the same discussion with Russia. That is why it is so important that the Council today, under the leadership of the French President-in-Office, has called again for attention to be given to this issue and has put the emphasis on the six-point plan, especially the return to the previous military status quo. By doing that he is laying the foundations for an international mechanism to keep the peace and particularly for an international debate about the future status of South Ossetia and Abkhazia, and he is dissociating himself, and rightly so, from the recognition by Russia of the independence of these two separatist regions.
That is also our opening position for a mission to Moscow that will take place next week at the highest level and which will again have to put pressure on Moscow to implement those six points. In these circumstances it goes without saying that our position is that, as long as there is no clarity about implementing this agreement, as long as there is no agreement, we will not engage in any further talks about the new partnership agreement.
This crisis is placing great demands on the European Union. It is right that we take the lead in the search for solutions. There is no alternative: NATO cannot do it, the OSCE is too weak, America is not in the position that we are in, and the UN cannot play a mediating role due to the blockades in the Security Council. Today's summit was of one mind, let that remain so.
(IT) Mr President, ladies and gentlemen, we in fact find ourselves commenting on decisions already taken and, given the widely differing information on fatalities, crimes and possible war crimes, I believe the European Union ought to propose that the investigation be an international one, if necessary with the involvement of the International Criminal Court.
Apart from that, as for the reasons why we have reached this point, Mr Kouchner said that some people had given Georgia too much encouragement to flex its muscles and issue threats. This is undoubtedly true, but in that case let us say that some people also discouraged the Georgians from feeling European. We, in the European Union, are those people, because the European inclination of Georgia and its people is a fact that we have ignored. Hundreds of them signed a Radical Party appeal at the end of the 1990s calling for a European future for Georgia, which we have denied them.
That is why, and I am concluding, the suggested international conference ought to involve the unrepresented peoples of the entire area and examine that area's European prospects, both political and strategic.
(LV) Ladies and gentlemen, today's summit meeting is focused on offering assistance to Georgia. That is necessary, but it is also Russia's duty to participate financially in Georgia's reconstruction. What else must happen so that the European Union can properly assess Russia's role in events and take action to ensure that nothing of the kind is ever repeated? Firstly, it must be acknowledged that this was planned aggression on the part of Russia, and that it started with the systematic provocation of Georgia over many months. If Russia's aggression and recognition of the independence of the separatist regions are not met with an appropriate response, then that will be a clear signal that it can act in the same way again in the future. After all, there are many Russian citizens in the EU states, too, whom the EU is willing to protect. There are many things that Russia needs from us, but we consistently lose the initiative. Firstly, we should freeze the agreement on the visa facilitation system with Russia. At the same time, such an agreement should be concluded with Georgia. Secondly, until Russia has fully released the occupied territories, the operation of the Partnership and Cooperation Agreement must be suspended. Thirdly, the so-called Russian peace-keeping forces must be replaced with international peace-keepers, respecting Georgia's territorial integrity. I also suggest that the International Olympic Committee be called upon to announce a new competition for the organisation of the Winter Olympics in 2014, since holding them in a totalitarian state will only lead to problems. We should not be worried or fearful about the suspension of so-called dialogue. At the moment the dialogue has turned into the expression of one-sided offers on our side and infringement of the rules on the Russian side. We need to understand that only strong action can make Russia opt for a position worthy of a 21st century state. Russia is just one state. It is not special.
(FR) Mr President, ladies and gentlemen, I represented you in Georgia when I was sent there by our President from 12 to 17 August. I gave our full support to the Georgian people and reassured them by saying that the European Union would not abandon them. I therefore thank the Presidency for the efforts that were made to act very quickly in Georgia.
Resolving this conflict is clearly a test for the European Union to which it has finally responded, but at what price? At the price once again of innocent citizens because these events were in fact inevitable. How long have some of us been preaching in the wilderness? Even those who are today saying that we must aim for integration and offer the prospect of accession to the European Union previously said to us: 'wait, be reasonable'. Now we have a war between Russia and Georgia. When we said that this was not a conflict between Georgia and Abkhazia and South Ossetia, but that it was a conflict between Russia and Georgia, no one wanted to listen. Now we have one war behind us. Therefore these events were inevitable, particularly if you go back to other events or other times before the 11th. Let us go back to 2005 when Russia vetoed having border guards on the Russian-Georgian border. No one replied and even France - please excuse me Mr President - even France refused when we called for OSCE forces on the border. No one reacted. When the Russians violated Georgian airspace, we again had no response and the situation escalated. Now this regrettable war has occurred and we must not only rebuild, but also resolve the conflict. Of course we must have a conference on reconstruction, but we must also have a conference to resolve the conflict. I would ask you perhaps to use what happened in Kosovo as a model, in other words to put in place an international civil administration, together with peacekeeping forces. What Georgian citizen could now agree to the Russian army playing the role of policeman?
(The President cut off the speaker)
(DE) Mr President, I should like to start by voicing my thanks for the objectivity of this debate; it is certainly more objective than the extraordinary meeting held by the Committee on Foreign Affairs on 20 August. Let us be blunt. Georgian President Saakashvili ordered a military offensive. That was what actually sparked off the war and triggered a spiral of violence. If we ignore that fact, we deny the real cause of the war. The attacks, especially on the civilian population in Tskhinvali, are to be roundly condemned, along with the military response, especially the military response by Russia and the attacks on the civilian population, particularly in the town of Gori. Both sides have deployed cluster bombs in this conflict as well, which is unacceptable. International humanitarian law and the law of war have been clearly violated by both sides in this conflict.
The message which I have heard very often, however, is that Russia is solely responsible for the current situation. That is not the case, and I am pleased that the French Council Presidency has adopted a more balanced position on this point. My own position remains unchanged: recognition of South Ossetia and Abkhazia are comparable, under international law, with recognition of Kosovo. The Western countries recognised Kosovo and really opened Pandora's box. The West, NATO and the European Union are heavily implicated in the escalation of this conflict and the war in Georgia: the US redeployed Georgian troops from Iraq to Georgia and a number of Western countries - NATO countries, EU countries - have played a role in arming Georgia. Even Israel has armed Georgia, and the arrival of NATO warships in the Black Sea is not necessarily a sign of peace. We know that, in this war, geopolitical interests are also at stake; I need only mention the oil pipelines in this context.
The conflict should not be used as a pretext to drive forward the militarisation of the European Union. The EU has been successful as a non-military actor. If we now take sides, the EU will lose its credibility as a mediator. We are on the brink of a Cold War, and as for what lies ahead, well, it could go either way. Today is 1 September, a day which is celebrated as an Anti-War Day. We should be mindful of that: war is unacceptable and should never be supported, directly or indirectly, by countries in the European Union.
(NL) Mr President, the display of naked Russian power on Georgian territory in this day and age is an attempt to legitimise two ethnic cleansing operations, in Abkhazia in the early 1990s and in South Ossetia last month, in August. It is also based on the mass issuing of Russian passports in these regions. What can and should the European Union do about this brutal resurgence of imperialist ideas in Kremlin policy? We should offer a deeper and stronger European, even transatlantic, commitment towards our East European neighbours along the lines of the Swedish-Polish proposal for an eastern partnership. I am grateful to Commissioner Ferrero-Waldner that she has spoken out clearly on this.
In addition, the current situation in Georgia makes it imperative that the Member States really do press on seriously with a common foreign energy policy, with energy diversification. Naturally pipelines that are under the control of the sovereign states through which they run and which are not under threat are part of that.
Mr President, it is hard to avoid the conclusion that Europe has been impotent in the face of Russian aggression. Whereas condemnation has greeted Russia's effective annexation of parts of the sovereign state of Georgia, even the tone from within the EU has varied.
The message of ambivalence will not be lost on Moscow. It is hardly shaking in its boots over the divided mutterings of Europe.
Without a robust response to Russian aggression, I fear these matters will not end with Georgia. Is Ukraine next, one has to wonder? And what will it take, with the EU now having made itself wittingly so dependent on Russian energy, to eventually permit an effective response?
If the last few weeks have demonstrated anything, they have been an object lesson in the unworkability of a common foreign policy in this EU. It has merely delivered the paralysis...
(The President cut off the speaker.)
(ES) Mr President, the European Council met this morning to decide its position on three challenges, as explained to us by Mr Kouchner. These are: firstly, the disproportionate reaction, violation of international law, and invasion and ongoing occupation of a sovereign State; secondly, the disregard for a peace plan signed thanks to the diligence of the Presidency of the European Union, and, thirdly, recognition of the independence of South Ossetia and Abkhazia which, by curiously invoking the precedent of Kosovo, has been rapidly recognised by Venezuela, Belarus and Hamas: 'A man is known by the company he keeps'.
Today's response from the European Council to these challenges is very clear: we are at a crossroads in our relations with Russia. We have to be serious, Mr President, because we cannot continue in this way. The prestige and credibility of the European Union are at stake. The EU cannot simply sign the cheque for these great modern dramas.
Despite the excellent work of Commissioner Ferrero-Waldner, we, as the European Union, are not just here to pay for the damage and destruction wrought by the Russians in Georgia or by the Israelis in Palestine. We must have a proper foreign policy.
I would ask you, Mr Jouyet, to ensure that, on the 8th when the President of the Council of the European Union, Mr Sarkozy, visits Moscow, purely in the interests of ensuring consistency in the principles that we apply and value in the European Union, he gives a clear warning and a blunt and credible message that flouting international rules and law and violating the territorial integrity of a sovereign State will have a cost in terms of relations with the European Union. This is important as there must be consequences, Mr President, and, in this respect, there is a lot riding on this.
(FR) Mr President, this summer there have been various attempts to force our hand with, in addition to this tragic drama, two immediate consequences: firstly, the almost immediate acceptance of the anti-missile defence shield by Poland - even aimed towards Iran this is a problem - and secondly, the commitment of the European Union to finance the reconstruction of Georgia, although we very well know that the foreign affairs budget will not allow this as it is dramatically underfinanced. You said this, Commissioner Ferrero-Waldner, and I support you: we must find other sources of financing, otherwise we may not be able to deal with this situation.
I therefore believe that any escalation must be prevented. My Group and I are in favour of clear, albeit firm, relations with Russia, particularly in terms of energy issues, human rights and international law. However, we are against any return to the Cold War.
I would also warn against the hurried entry into NATO or the European Union of countries which cannot yet offer the necessary guarantees. I invite the French Presidency, which I congratulate on its rapid action this summer, to consider the idea of the Union for the Black Sea, along the lines of the Union for the Mediterranean.
Finally, I say to my counterparts in the East, particularly in the Baltic States, we are no longer in 1938 but in 2008. We will not allow history to falter.
(The President cut off the speaker)
(FR) Mr Kouchner, ladies and gentlemen, in January this year, as rapporteur on the South Caucasus, I became aware of the danger of an unrestrained arms race and stressed the importance of a peaceful resolution to the conflicts inherited from the Soviet era. We suggested organising a three-plus-three conference, in other words the three countries of the Caucasus plus the European Union, Russia and the US. Since then, as recalled by Mrs Isler, we have proposed to grant the same visa rights to Georgians as to Abkhazians. We are now all well aware of what has happened - a military action and a disproportionate response - but the fact remains that two countries which had said that they wanted to abide by European values, by becoming members of the Council of Europe, have flouted these principles by using violence. This is unacceptable. This must be denounced and cannot be forgotten overnight.
Europe, which has important relations with both countries, must play a careful and considered role to ensure that they return to a more reasonable policy. This is why it was important to speak with one voice and I am very happy that this was possible, even without the Lisbon Treaty ...
(The President cut off the speaker)
? I must remind Members that the time allocated to them was determined by the political groups. You agreed to one-minute speeches, ladies and gentlemen, and that calls for exceptionally well-disciplined interventions. I therefore beg your understanding when I need to interrupt speakers.
(IT) Mr President, the Ossetia and Abkhazia of today are yesterday's Kosovo. None of the many governments now calling for peace in Georgia can deny their own responsibilities: by recognising Kosovo, the US and most of the European countries set a precedent which was bound to destabilise the Caucasus region. Owing to the expansion of NATO right up to Russia's borders, the US is politically, even more than militarily, responsible for having encouraged Georgia to mount its surprise attack during the night of 7 to 8 August. Indeed, when attacking South Ossetia, Tbilisi thought it could count on protection from the United States, including military protection.
It was an unjustifiable attack, which struck at civilians and shattered already highly fragile agreements. The Russian response had been prepared well in advance and was only awaiting an opportunity to unleash its full force. No governments are innocent in this affair! The sole victims are the civilian populations, whatever their allegiance, forced to abandon their homes and subject to all kinds of violence.
We are witnessing a war where the nationalist aspirations of local leaders are overlaid by a clash of great powers over control of energy resources: the real reason for the conflict is the gas and oil pipelines running westwards from central Asia. Indeed, both the route through Turkey to the Mediterranean and the one from Georgia across Ukraine into Poland run through the Caucasus. It is no accident that the US asked Poland in particular to accommodate its missiles pointing to the east.
Europe must work towards a peaceful solution, calling both for the withdrawal of Russian troops from Georgian territory and for the people there to have the right of self-determination. The EU must first and foremost assist the refugees and refrain from any political action likely to worsen the situation even further. Georgia's entry into NATO must be flatly refused, the US fleet should be called upon to withdraw from the Black Sea, and Poland should be asked to reject the installation of the US missiles. We must be certain that our aid is not used to purchase weapons and that the refugees are not used as instruments of war by the conflicting parties.
(FR) Mr President, many speakers, starting with the President-in-Office of the Council, Mr Bernard Kouchner, deplore Russia's recognition of the independence of Abkhazia and South Ossetia. Certainly this decision has led to some serious consequences for the countries of the Caucasus and for Europe and could do so in the future for Russia itself. This is because recognising the independence of Abkhazia and South Ossetia could give ideas in the future to North Ossetia, Chechnya, Ingushetia, Dagestan and others which currently form part of the Russian Federation.
Whether in the Caucasus, Tibet, Africa or elsewhere, one of the challenges of our times is to find a balance between the aspirations of certain peoples to autonomy, on the one hand, and the inviolability of borders, on the other hand. Without this inviolability, the peace to which true patriots aspire could be seriously threatened.
However, we Europeans are also open to criticism. We have heard talk of respect for international borders, but we set a precedent in Kosovo, whether Mr Kouchner likes it or not. To say that there was an international decision on Kosovo is a joke because the UN never authorised war against Serbia.
Russia has withdrawn from Eastern Europe, which not so long ago was ruled by the implacable Communist dictatorship. It has withdrawn from the Baltic states, from Ukraine and from the republics of Central Asia. The more it has withdrawn, the more it has become encircled. The Warsaw Pact has disappeared but we have not offered any response other than the ceaseless expansion of NATO. We are now reaping the rewards of this!
(FR) Mr President, I must first of all congratulate the French Presidency on this achievement. I believe that we have come a long way from Europe's position on Iraq to its current attitude towards the crisis in the Caucasus. Congratulations. Thanks to its Presidency, the Union has been more effective and quicker off the mark than Washington. All this is positive, but questions do remain: firstly, how can we minimise the suffering of the population; secondly, how can we ensure that the Russians respect the rules and what strategy do we adopt, in the longer term, with regard to Russia?
I greet the measures and the text by the Council with moderate optimism and satisfaction. It contains all the main elements of condemnation and action, including the more generous offer in terms of Community assistance and a potential ESDP mission. But I would say to the presidency that it is just an hors d'oeuvre.
(FR) It is just an hors d'œuvre or an entrée. We are waiting for the main course which will be peace and stability in the region, and the European Union's long-term strategy in this region of the Caucasus.
We need to deploy all efforts to make Russia understand that it has the choice: either to cooperate with the EU as a responsible partner assuming its obligations and commitments and fully respecting the six-point Sarkozy plan, or to expose itself to the condemnation of the international community, which may evolve into ostracism, and eventually into isolation encompassing a set of appropriate measures to be taken if the need arises.
We, the Union, also have a choice - either to be satisfied with our verbal actions and avoid measures which Russia would understand, or to revise, if necessary, our policy towards Russia, making clear that we can be both assertive and respectful in the event of non-compliance by Russia with the rules which we expect...
(The President cut off the speaker.)
(PL) Mr President, Commissioner, Mr Kouchner, Russia's actions amount to an attempt to revert to the imperialist policy of the former Soviet Union. They are an attempt to impose Russia's own political vision on an independent state. How should Europe respond?
In my view, we should begin by addressing Russia with one voice and making it abundantly clear that there can be no question of reverting to the policy of spheres of influence. There can be no return to imperialist policy, no repetition of previous actions, and no reversion to the use of force in international relations. We must speak with one voice as we convey this message to Russia, and do so in a clear and unambiguous manner. We need to make it quite clear to Russia that aggression does not pay.
Secondly, the Union must launch two types of long-term action. The first would involve drastically reducing its dependence on Russia for energy. I do not wish to be blackmailed by Russia over gas or oil, and I am sure the same is true of everyone else in this Chamber. We do not want our political activity and the defence of our principles and values to be dependent on the supply of gas or oil.
The second type of action is strategic in nature and amounts to making an offer to states that were formerly part of the Soviet Union. Not only should Georgia be involved but also, and most especially, Ukraine, along with other countries. What we have on offer is definitely more attractive than what Russia is proposing. I am very pleased that these views have been enshrined in the conclusions of today's Council, and I think this is the right course of action for the future.
(PL) Mr President, I am sure we all hoped and dreamt that Russia would begin to develop, become democratic and respect certain principles which are also the foundations on which the European Union is built. Those hopes and dreams must now be consigned to oblivion. The current situation is entirely different. I welcome the statement that talks on the partnership agreement and the EU-Russia Summit will be suspended until such time as Russia fulfils the commitments entered into by virtue of the documents signed. Furthermore, I believe the suspension should be for longer and that within the Union we should reflect on what kind of a relationship with Russia we actually want. Can we really go on referring to a common area of security shared with Russia? Can we really consider Russia to be our strategic partner, when it espouses values so radically different from our own?
I should now like to mention another issue, namely our energy security. To give one example, we keep reiterating the importance of the Nabucco pipeline. It has become a mantra. Now is the time to go beyond mere words and provide financial support for that project.
(IT) Mr President, ladies and gentlemen, the Council was quite right to send a very clear message to Moscow today, namely that we Europeans uphold the rights of peoples and will not sacrifice them to geopolitical pacts or accords. Moreover, we have a moral duty towards our own populations, especially those which endured many decades under the heel of Soviet imperialism, to defend these principles of freedom.
However, those - such as Italian Prime Minister Berlusconi - who kept open a channel of dialogue with Moscow also did the right thing, so as to explain Europe's way of thinking and to warn of the risk of re-entering a climate of Cold War, not just from a political point of view, not just from an economic and political point of view, but also and above all from a historical point of view, in that as time passes there is the prospect that Europe can of course include Russia or can exclude it once and for all.
It is therefore very important to open up and maintain a dialogue. Europe, the peoples of Europe, do not want a Cold War because Cold War reminds us of death, persecution ...
(The President cut off the speaker)
(DE) Mr President, Commissioner, ladies and gentlemen, the resolution is the most positive achievement since the ceasefire agreement and contains most of the demands made by Elmar Brok and myself, on behalf of the European People's Party (Christian Democrats) and European Democrats, after our visit to Georgia. However, this is not enough.
The European Union still has a role to play and our credibility is at stake. The resolution must be followed by resolute joint action, as Commissioner Ferrero-Waldner has made clear with her encouraging statement today. We must implement this resolution down to the last dot and comma, just as we are demanding Russia's full compliance, down to the last dot and comma, with the six-point plan.
What is more, over recent weeks, we have seen how important the European Union is and can be, but we have also seen where our weaknesses lie and where we have to take action - including preventive action - to remedy them. Yes, we can be mediators, but if that is what we want, we must have a common European foreign policy, a pro-active foreign, security and defence policy. We have also felt acutely, over recent weeks, the lack of a common position - indeed, the lack of political will to achieve a common position - and, even now, the lack of a shared resolve. The absence of the Lisbon Treaty is weakening us.
Reconstruction is not enough. We must invest in these countries' independence and cut the ground away from nationalism. Engagement by the EU is more important than the prospect of NATO membership.
Commissioner, you have said, very eloquently, that there can be no more 'business as usual' towards Russia, and that our policy needs to be reappraised. We must invest in economic, democratic, social and educational stability. It is not just about money. We must also expand our Neighbourhood Policy and put forward practical projects such as those you have announced today. We look forward to that.
Mr President, the main problem we are facing does not concern the answer to the question of who is right and who is wrong; who is the aggressor or who is the victim; what is a sovereign right and what is a disproportionate reaction. The real problem is that we have no real means to impose a status quo ante or to exert efficient pressure on a country like Russia to revise a certain policy. Moreover, we cannot ask Russia to observe any provision of international law which we have not already breached before.
A world in which every crisis is dealt with on a sui generis basis is not a world of order, but of disorder. What we see around us today is not the beginning of a new Cold War, but the end of the unipolar order. It is a geopolitical confrontation at global level which takes place within an unregulated international environment where the unilateralists are clashing. When the unipolar order is dead and the multipolar order is not yet born, anarchy and the rule of might prevail.
The only reasonable thing we must do is to convene an international conference for security and cooperation, where all the global and regional players, together with the local stakeholders, should negotiate and redefine and reinvent the principles of international law in international relations, the role and powers of international organisations, the procedure for dealing with local crises and the system of security guarantees which could meet the specific opportunities, challenges and dangers of our times. Meanwhile, we must accelerate the process of economic integration, political association and institutional approximation with our eastern neighbours such as Ukraine and Moldova. Let us hope that the European Union will be up to these expectations.
(Applause)
(ET) We have already discussed here today the need to send international peacekeeping and civilian missions to Georgia. As a member of the South Caucasus delegation I support this wholeheartedly, all the more so given that in early spring, speaking in this very spot, I drew attention to the urgent need for these very measures.
History has made many of our countries multi-ethnic, including Georgia. I am concerned about the potential for a very grim scenario. Specifically, a number of days ago, Russia recognised Abkhazia and South Ossetia. As though pursuing that theme, North Ossetia's Minister for Population talked about South and North Ossetia merging under Russian law, in other words of South Ossetia becoming part of Russia.
In the view of a number of countries, there is a clash between two keystones of international law here: national self-determination and territorial integrity. We know that we must take the Helsinki Final Act as our starting point, but my question to the Council is: 'What steps are being taken to prevent the violation of the territorial integrity of a sovereign State?'
(PL) Mr President, the outcome of the European Council could be described either as a glass that is half empty or as one that is half full. The important thing is that agreement was reached and that the Union spoke with one voice. It is, however, disappointing that the Council joint position does not go far enough. It falls short of what most of those who expressed their opinion in this House would have liked.
During the Russian offensive in Georgia, the Russian media reported how Mr Putin found time to travel to Siberia and sedate a tiger that was threatening local people. This incident is a good illustration of Russia's behaviour and of the treatment it metes out to Europe. Moscow has not been entirely responsible for sedating the European tiger, however. In this context, how should the North Stream and South Stream projects be assessed, together with the support they have received from certain Member States of the Union? Lack of solidarity and subservience to an aggressor always encourages the latter. This is particularly true when certain partners pay for the benefits enjoyed by others. The current pronouncements about the Union's unity with regard to Russia, the emphasis placed on the Eastern partnership and the other statements made are certainly encouraging. If we content ourselves with words alone, however, the aggressor may strike again.
(IT) Mr President, ladies and gentlemen, I should like to pick up on a few practical points from this evening's debate. First of all I would pay tribute to the French Minister for having been bold enough to make some highly important assertions in this House.
I fully endorse everything the French Minister said. I agree with absolutely everything. I shall not repeat any of his words because tomorrow's press will already be full enough of what he has stated here, but I must say that the position outlined by the Presidency of the European Union is a very strong and very precise one.
What I wanted to say is that I believe the European Union has made a step-change: we can say whatever we like in this auditorium but we are not the makers of EU foreign policy and do not have powers to intervene in it; only the European Council can do that.
The European Council - as far as I can judge from my brief experience in this House - has demonstrated what Europe is making: a step-change. Today's European Council has shown that the European Union really does exist, that even though the Lisbon Treaty is not yet in force, the EU is capable of addressing itself to extremely important issues.
I should also like to express great appreciation for what has been done by the French Presidency, by President Sarkozy, as well as by Chancellor Merkel and Prime Minister Berlusconi, in this crisis. I believe that the united response passes over the comments made by the British Prime Minister, who may have duly fallen into line today, but whose earlier statements to the press were far from welcome.
I believe, and I am concluding, that the step-change is this: the European Union exists! Let us proceed cautiously with accessions to NATO and the EU. Let us see how things stand. The French Minister is quite right.
(CS) Ladies and gentlemen, I should like first of all to acknowledge the speed and effectiveness of the French Presidency in brokering a truce between the parties to the conflict. The six-point plan must now be brought to life, including, of course, the withdrawal of Russian troops to their positions prior to the outbreak of the conflict. The Georgia issue , however, is not an isolated issue as there is a whole series of interlinked conflicts and problems throughout the Southern Caucasus. It is therefore essential for the European Union to apply itself far more effectively and intensively than previously to the entire region of the Eastern Mediterranean and Transcaucasus. In other words, it is essential to strengthen the eastern dimension of our policies towards our neighbours through real measures.
Since I am a Member from a country which has not yet ratified the Lisbon Treaty, I should like to invite the Governments of the Czech Republic, Sweden and, of course, Ireland too to work hard on the ratification of this document, because it is the prerequisite for more unified and more effective common foreign and security policies enabling us to deal with the challenges, including the challenges coming from the East and from Russia, and to solve these problems.
(PL) Today is the anniversary of the outbreak of the Second World War. That war was immediately preceded by a secret pact between the Soviet Union and Germany, and by the policy of appeasement adopted by the countries of Western Europe. In 1939 it was naïvely believed that sacrificing selected smaller states would satisfy the aggressor.
I am recalling all this due to the war in Georgia. Georgia has become the first target for attack in the course of contemporary Russia's pursuit of the imperialist tendencies that it inherited from the Soviet Union. Russia is using Georgia as a testing ground, to establish how much Member States of the Union are prepared to put up with. It does not expect them to stand firm. In view of the armed conflict, the European Parliament must not confirm Russia's expectations. We must adopt a common, unambiguous and determined stance. Georgia is entitled to count on our diplomatic and material support. The European Parliament should send its own observers to Georgia, to verify information concerning ethnic cleansing. We must do all we can to stop expansion and prevent our tragic history from repeating itself.
Mr President, we are witnessing the collapse of the 'end of history' paradigm, but this should also mark the end of the era of wishful thinking, replacing peace through speech with peace through strength and solidarity.
Russia has placed itself in the category of unstable, unpredictable states. It can no longer be seen as a reliable partner, and clearly does not share our common values. By invading Georgia it has challenged the fundamentals of the international security system, trying to replace it with the model of 'might is right'.
Everything now depends on EU actions - not just reactions. No 'business as usual' entails taking concrete steps, because Russia will only understand if we act.
I propose the following measures: firstly, a genuine international peacekeeping force - Russia cannot play the dual role of peacekeeper and invader; secondly, freezing the PCA negotiations; thirdly, putting on hold the Nord Stream and South Stream projects; fourthly, freezing visa facilitation; and, fifthly, cancelling the Sochi Olympic Games.
If nothing concrete is done, Russia will not only never release Georgia from its hold, but will also follow the same pattern elsewhere. The first priority of the democratic community is to set firm limits. Today, we have to answer the same moral challenge. If not us, then who? If not now, then when?
(Applause)
(ET) In spring during the Georgian elections I met, in the town of Gori, a Georgian woman who had been forced to flee Abkhazia 15 years previously. Today she has become a refugee in her own country for the second time. What a tragedy.
It is also tragic that here today, in this Chamber, we have so many different interpretations of what has happened, and for that reason I think it especially important, above all else, to send an independent research commission, an international commission, to Georgia to establish what really happened.
This conflict is not between Georgians or Ossetians, this conflict did not begin on 8 August, it is not only Russia and Georgia's conflict, it is a conflict of values and it involves us all.
(FR) Mr President, I believe it is important to congratulate the French Presidency, President Sarkozy and Mr Kouchner who is here today, not only because they have adopted, in this crisis, a very firm attitude towards Russia, but also because they have managed to maintain the unity of the European Union, a unity which unfortunately did not exist in 2003.
I would join with those who say that this issue, grave though it is, is not only about Georgia and the illegal occupation and invasion of that country. I would say to the Commissioner that it is also about the EU's relations with Russia. It goes to the heart of what used to be described as the common values we share. I personally find it very difficult to see what common values I share with a country that uses force, military aggression and a propaganda war to accuse the occupied country of being the invader and aggressor.
It appears that the Cooperation and Partnership Agreement is likely to be on hold for some time unless Russia withdraws its troops. The question then arises of what we will do if Russia were to refuse to withdraw its troops. We are told we must have dialogue, but what kind of dialogue can you have with a partner who does not respect the values you are trying to defend and support?
It seems to me that, from a historical perspective, we want harmonious relations with Russia, but not at the price simply of surrendering the values we hold dear. I agree with Mr Kelam and others that there are already consequences for Russia, with massive disinvestment on its markets, because international investors now regard Russia as a very uncertain place in which to invest. However, Nord Stream and South Stream also have to be re-examined. We cannot simply go ahead with these as if a Russian monopoly on energy supply was perfectly normal. The Winter Olympics in Sochi also have to re-examined; there cannot be an Olympic truce.
The Russians will recognise the consequences of our taking resolute action and not simply being driven by their agenda.
(Applause)
(ES) I should like to say two things very quickly. Firstly, I think I am right in saying that Mr Jouyet previously regretted in the press the influence of US conservative sectors, or certain conservative sectors, in the 'No' vote in the Irish referendum. I believe we all now regret the extravagant praise of neo-con policies in the Caucasus crisis. In this respect, many can be held responsible.
Tbilisi is responsible for the incomprehensible decision to take military action. Moscow is responsible for deciding on a brutal and disproportionate response. Washington, with a happily retiring President, is responsible for having fuelled years of tension in the region.
Secondly, I believe that Europe has a fundamental responsibility which can only be met by building, not soft power or hard power, but political power which depends on the unity of all the Member State governments.
(HU) Thank you, Mr President. For many years, Russian power politics have primed the tension in Georgia, which has degenerated into a brief but destructive war. The Russian military forces have violated international law and invaded the territory of a sovereign state. The Kremlin has crowned this process by recognising the independence of the two breakaway provinces. This has given a new dimension to the international political stage. It is a dangerous situation, partly from the perspective of the states that border Russia and partly because Putin and his men have created a dangerous precedent for themselves.
Why is it important for the international community to unite? Russian politics have now come to a standstill and have gone down a dead end, so we must make the most of this moment. The EU must press for the sending of neutral, international peacekeepers, thus relieving the peacekeeping forces that have now lost their credibility and authority. Our decision to facilitate visas for Russians should be reviewed, and at the same time the visa requirement in respect of Georgia should finally be eased. Georgia is an integral part of our neighbourhood policy and so we have an obligation to ensure the maximum support necessary for rebuilding the country. Thank you very much.
(IT) Mr President, ladies and gentlemen, the Saakashvili adventure is the result of an unpardonable error of judgement: namely, to think that Russia would not respond to military aggression, because military aggression is what took place.
Russia is no longer what it was in 2000, and will no longer withdraw either tactically or strategically. The first thing to do is face the facts: Europe and its unity have been seriously damaged by this error. We cannot allow ourselves to repeat it, and we cannot allow anyone else to force us to repeat it. Some people believe that the entry of Ukraine and Georgia into NATO should now be accelerated, but I would ask anyone who believes that to think hard, since such a decision would do nothing to enhance our safety; on the contrary, it would be jeopardised. As we now know, Russia will react, if not in equal measure, then certainly with counter-measures. We would soon run the risk of having a crisis much bigger than that of August on our hands, and in a country like Ukraine at the heart of Europe. Wisdom dictates that we redo a number of calculations, since they were wrong, and that we sit down at the negotiating table with Russia on a basis of reciprocity and ...
(The President cut off the speaker)
Mr President, the day before yesterday I had a long dinner conversation with one of the wisest heads of Europe, Otto von Habsburg. He said that, based on his broad knowledge of the facts, European governments have been enormously corrupted, as it is well known that Russia is using a new secret weapon against the West - namely global bribery. Today's Council meeting might shed more light on that dark corner of European politics.
If the Council and our Parliament, the last fortress of political conscience in Europe, do not demand immediate withdrawal of Russian occupation forces from Poti and the buffer zones established by the occupier, then political disaster would appear to be looming for our fading Europe. Those zones are most needed by Russian and Ossetian smugglers in order to prevent Georgia having any control at the internal borders between the puppet Ossetia and the still independent Georgia. The idea of giving the occupier until the EU-Russia summit in November to build fortifications is totally wrong, and points to the fact that Otto von Habsburg is probably right.
(Applause)
(FR) Mr President, our discerning and determined position is eagerly awaited. The United States, due to the wishes of the Russians but also due to the current election period, cannot act as the catalyst of a global political situation in this area neighbouring the Union.
We, the European Union, have a unique historical opportunity to build our foreign and security policy and develop Europe through its achievements and experience. We must not waste this opportunity. The necessary condemnations do not offer solutions. Even if Pandora's box was opened with Kosovo, with a recognition defying the rules of international law, let us return international law and respect for human rights to the heart of the solution.
Let us be firm and act politically. Let us adopt a clear, common and firm position towards Russia, but one which is aimed at finding a solution and a partnership, because we should be clear-headed in our approach to Russia in 2008.
Let us propose, under the aegis of the European Union, a regional conference on the resolution of the situation and on the future of the partnerships. It is with this determination for a single voice of the European Union that we will minimise the destructive venom of nationalism which always, inexorably, leads to war.
(PL) Mr President, today the Council reached agreement concerning Russia. This may be deemed success of a sort, though many were disappointed that Russia was treated so gently. We must now await Moscow's reaction. No doubt the Russian press will quote those parts of our debate in which the Council's representative and certain MEPs blamed Georgia. In public, Moscow will express strong criticism of the Council's stance, yet in private it will be delighted.
I would say to those in power in Moscow: do not rejoice prematurely. Europe no longer considers you a reliable partner that keeps its word and respects international law. Europe is seriously considering whether it can be dependent on Russian oil and gas. Europe has not dealt with you too severely today, but the ranks of your supporters have been significantly depleted.
(HU) We are completely agreed that we should condemn Russia for awarding citizenship, and we should condemn it for the excessive military role that it has assumed, and for recognising Abkhazia and Ossetia; at the same time, we should also condemn Georgia because the Georgian leadership should have known what its own geo-strategic room for manoeuvre was. At the same time, we agree that there should be peacekeeping forces, but we are not talking about what the basis would be for a lasting solution, and this would only be extensive autonomy for the Abkhazians and South Ossetians under the Ahtisaari plan. We are not talking about the minorities that are affected, but we are talking about everything else, so I believe that it is not only the conflict that has frozen but also, in many respects, our thinking. We should find a long-term solution for this problem.
(NL) Mr President, most of the attention has been focused on the Russian military intervention in Georgia. The possible use of cluster bombs and the occupation of a port outside the disputed area are just cause for anger.
That does not apply, in my opinion, to the protection of South Ossetia and Abkhazia. Since the breakup of the Soviet Union, these two regions have not in practice been part of Georgia. Most inhabitants of these two small states do not want to be subject to Georgia under any circumstances, just as most of the inhabitants of Kosovo do not want to belong to Serbia under any circumstances. They would, unfortunately, be second-class citizens in those countries. For these people equal rights and democracy are only possible if their secession ceases to be a matter of debate and they have a guarantee that they will not be subject to military attack from outside.
To sum up, there is very good reason to criticise Russia, but not on account of the fact that it has now recognised the de facto independence of these two small states. Kosovo could not be a unique case ...
(The President cut off the speaker)
(SK) The events in Georgia paradoxically took place in the month of August, just like in the former Czechoslovakia 40 years ago, when my country too was invaded and occupied for many a long year by the Soviet Army.
Fellow Members, we must not forget that Russia has shown by its actions that it has not put its past behind it. Just as in 1968, it has not hesitated to send in tanks to achieve its political goals. Once again military force is destabilising countries which are trying to free themselves from Russian influence. Today it is Georgia, tomorrow it could be Ukraine.
I am convinced that the EU must be even more resolute in its opposition to Russia's stance with regard to recognition of the independence of Abkhazia and South Ossetia. I am convinced that the EU's response must be to intensify cooperation with Georgia and especially with Ukraine, not only with words but also by clear and meaningful actions.
Mr President, Georgia is not a simple episode in international politics. It is the beginning of a chain reaction with important consequences.
First, it indicates Russia's military comeback, which will have to be reflected in the new European security strategy under preparation.
Second, this apparent reconquista indicates Russia's desire to use its newly acquired energies in making good its losses from the 1990s and pay back for the accompanying humiliation, rather than willingness to contribute to the shaping of the future world.
Third, it highlights the weak position of Europe due to increasing energy dependence on Russia and the delay in ratification of the Lisbon Treaty.
Fourth, it can either restore or further damage transatlantic unity.
Fifth, it demonstrates that international legality needs to be strengthened both in concept and in respect.
Sixth, it makes clear that the Black Sea area needs much more attention and involvement from the EU and therefore that it requires more than a simply synergy.
Mr President, I support democratic Georgia's right to seek security in the west and I disapprove of Russia's disproportionate aggression and continued occupation of the country. The EU must increase its aid to Georgia for reconstruction, fast-track an EU free trade agreement and press ahead with visa facilitation. Georgia should also be allowed to go on the path for NATO, eventually for full membership. We must use this opportunity now, through the EU's common external energy security policy, to break Moscow's stranglehold on Europe's oil and gas supplies. Germany and Italy are both building pipelines in joint ventures with Gazprom. To balance this, the EU should also support the White Stream pipeline project which will transport gas from the Caspian Sea to Europe through Georgia and Ukraine - both governments supporting this project - thereby circumventing Russia. Targeting Gazprom's monopoly and Russia's use of the gas weapon as our long-term response will hit Russia hard.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, I will be brief because Bernard Kouchner has already spoken twice and I know that you too have a lot of work to do.
As this debate comes to a close, I should firstly like to thank you for your constant involvement in this matter. The resolutions adopted, the fact that Chairman Saryusz-Wolski convened the Committee on Foreign Affairs on 20 August and the fact that Mrs Isler Béguin - as she pointed out - went to the conflict region and gave a powerful testimony on behalf of this institution and, beyond that, on behalf of the European Union have confirmed the European Parliament's involvement in this crisis.
This leads me to say that I have been surprised to hear certain comments about the European Union: firstly, that it has not reacted; secondly, that it was powerless, and thirdly, that it adopted a position of weakness. If the European Union was not influential, if it did not play a role in this crisis, then I should like to know who did? Who was powerful? Who proved themselves either militarily or in any other way? I saw no power other than the European Union taking action and it was during this crisis that the European Union was possibly seen in a new light as a partner and as a power.
Everyone has their own responsibilities. The European Union has its responsibilities which are not the same as those of NATO or the US. However, through its values and its means - to which I will return - the European Union has fulfilled all its responsibilities.
People say to us: 'Russia does not have the same values as the European Union' but, between us, that is old news. It is not a scoop. We know that Russia does not have the same values as the European Union. If it had the same values as the EU, other questions would be asked about Russia. All the questions asked about Russia concern what type of relations we want to have with this neighbour, what type of partnership we want to build, what type of dialogue we want to have, how we can encourage Russia to fulfil its duties and assume its responsibilities and how can we steer it towards an approach more in line with international law. These are the questions. As for myself, I have never believed that we have the same values, whatever respect I may have for Russia, and I have known Russia for some time.
The third thought you have had, and you have all had this thought, is that we cannot go very far, despite a rapid reaction and despite what has been done today, because we do not have the instruments needed, because we will only have these instruments if the Lisbon Treaty is ratified and because this crisis has perfectly demonstrated how much we need this Treaty, how much we need to strengthen our foreign policy and how much we need, also, to strengthen our defence policy. We must be very clear on this and several of you have rightly underlined this.
I now come to the European Council. Today's European Council forms a starting point. It did not cover everything and it cannot cover everything in relation to the management of this crisis by the European Union and the relations between the European Union and Russia. Today was about reviewing the situation on the ground and assessing the consequences for relations between the European Union and Russia. It was about showing that we are united and that we are active in this conflict.
This European Council has enabled us to show that we are united, that we have acted and that we have firm positions. I would remind you of these: condemnation of Russia's disproportionate reaction; support for Georgia in the financial, humanitarian, economic and political spheres; confirmation of the strengthening of the relationship between the European Union and Georgia; implementation of the six-point conflict resolution plan including - and several of you have stressed this point - the existence of an international monitoring mechanism; commitment of the European Union on the ground by sending a Special Representative; strengthening of the eastern partnership, particularly with regard to the Black Sea area and Ukraine, which was explicitly underlined in today's conclusions, and an energy policy which is more diverse and independent and better organised at European level.
I have understood everything you have said this evening. You can be sure that the French Presidency will remind everyone of its wish to have a much more diverse, independent and better structured European energy policy. You can count on the Presidency in this respect.
This is a starting point because it has been decided that an important journey should be made by the President of the Council of the European Union, the President of the Commission and the High Representative, on 8 September, to Moscow and Tbilisi. It is in that context that we must assess the subsequent actions that we will need to take.
Finally, we have agreed on the fact that all meetings on the partnership agreement should be postponed until the Russians withdraw to their previous positions.
This is therefore a starting point. Our aim today was not to solve everything but to show our unity and our determination and for this we need the support of the European Parliament.
Member of the Commission. - (DE) Mr President, I am the final speaker, so I will try to be as brief as possible. As I am the last speaker, however, I should like to highlight a few key points from this debate.
Firstly, I am sure I do not need to remind you that it was on this day, 1 September, in 1939 that the Second World War began. Today, on that anniversary, we are debating a new war which has broken out, but this new war was one which we - the European Union - have been able to stop very quickly. In my view, that is a very important point. That is why this has been a lengthy and wide-ranging debate, but it has also been a good debate. We had a good debate in the European Council too, with sound conclusions. In my view, the European Union's credibility has played a key role here: credibility and unity. As the President-in-Office of the Council and I have both said, this was a major test for the credibility and, indeed, the unity of the European Union, but it is a test which we have passed with flying colours.
Assistance for Georgia is important, as we have heard. We have said that there is a need for humanitarian aid and reconstruction assistance, where we will be looking to Parliament for support. I should like to thank you, as of now, for your support and will of course be coming back to you with more precise figures. Above all, however, I am thinking about the visa agreement. We are aware, of course, that there is discrimination taking place here: Abkhazians and South Ossetians, many of whom have Russian passports, are in a more favourable position than Georgians, but I would also point out that many of the individual Member States have a role to play here, and let me emphasise that the same applies to a free trade agreement. I would remind you that we had already identified three issues in relation to the strengthening of the European Neighbourhood Policy, but these did not really strike a chord with the Member States at the time. Mobility was one, the second was the issue of economic partnerships, and the third was enhanced security, which means, of course, that all conflicts, actions and consequences have to be discussed in the case of Russia too.
We are at a fork in the road - a crossroads - but the future will mainly be determined by Russia, for it will be Russia which will be called to account here, just as we have said today: there will be no more negotiations on the new agreement without a withdrawal of troops. Russia has it in its power to comply with what we have said today. I very much hope that a good solution will be found on 8 September.
Beyond this, there are two main consequences: the Neighbourhood Policy Plus, or whatever we call it in future, must be strengthened at regional and bilateral level; this means going beyond Georgia and involving Ukraine, Moldova and, indeed, other countries as well. This is something we have often talked about, but I am hoping that now, I can perhaps count on more support from the individual Member States.
Finally, let me say a word about energy policy. This is another issue which has been of particular concern for me over the last 18 months, and I can assure you that it will continue to be a very important issue for me personally in future too.
That brings me to the end of my quick resumé of what has been a lengthy but extremely important debate.
(Applause)
? The debate is closed.
The vote will take place on Wednesday.
Written statements (Rule 142)
As a Rapporteur for the Black Sea region, I have always insistently emphasized the major challenge that unsolved conflicts represent for the regional stability, as well as the need for a EU firm and deep involvement in the above-mentioned region.
Russia's actions in Georgia are regrettable, dangerous in the context of regional and European stability and, implicitly, unacceptable by the international community.
Therefore, it is imperative and urgent for the EU to pass from promises to action, and to demonstrate firmness both in its actions in Georgia and in re-examining its relations with Russia.
For ensuring stability in the Black Sea region, three key principles should guide the EU action.
First of all, all decisions should be based upon compliance with Georgia's territorial integrity and the international law.
Secondly, this formula for managing the conflicts in the region should be re-examined in order to accelerate and increase the possibilities for their final settlement. This supposes the EU's active involvement in peacekeeping operations in Georgia, as well as in the process of managing and solving the other conflicts in the region, i.e. the Transnistrian conflict.
The EU efforts to ensure its energy security should also be increased to the maximum, including by the development of the Nabucco project.
in writing. - (FR) Mr President, Mr President-in-Office of the Council, Mr Jouyet, Mrs Benita Ferrero-Waldner, I must firstly thank my fellow Members who have congratulated the French Presidency of the European Union and welcomed the actions of Nicolas Sarkozy in this difficult conflict between Russia and Georgia.
It could take for ever to determine the borders of the former Eastern Roman Empire with, to the west, the Balkans and Kosovo and, to the north, the Caucasus, South Ossetia and Abkhazia. What must guide the European approach is respect for people. I suggest that, given how serious the situation in Georgia has become, an extraordinary meeting of the Committees on Foreign Affairs of the European Parliament and of the national parliaments of the Member States should be envisaged because it is we parliamentarians who represent the people.
It is finally becoming clear that the 'Black Sea Synergy' introduced at the end of 2007 by the European Commission is not sufficient. It is now urgent for the Union to propose a truly ambitious neighbourhood policy with the countries bordering the Black Sea, starting with an economic free-trade area.
in writing. - (RO) The EU is not entitled to allow the Georgian scenario to repeat in other conflict regions as well.
The events in Georgia represent a serious test for the EU capacity of response and involvement in the frozen conflicts regions of the former Soviet area. It is necessary that the EU examines the possibility of sending to Georgia a European Union civilian observer mission to monitor compliance with the cease-fire agreement.
Russia's disproportionate counterstroke in South Ossetia had a negative impact on the civilian population, as well as on the infrastructure, and was a serious infringement of the international rules. This obviously indicates the need to strengthen security through the presence of a multinational and impartial peacekeeping force.
The EU should also seriously consider a more consistent process of cooperation with the Republic of Moldova and the possibility to provide, under certain conditions as regards Chisinau's guaranteeing certain democratic standards, a much clearer European perspective for this country.
In order to strengthen good relations and avoid any conflict situations, regional cooperation between the countries bordering the Black Sea should turn into a multidimensional cooperation to be institutionalized, for instance by establishing the Union of countries bordering the Black Sea.
Mr. President of the European Parliament, Mr. President of the Council of the European Union, Mrs. Commissioner, dear colleagues.
I would like to send my condolences both to the Russian citizens and to the Georgian citizens who lost their dear ones in this stupid conflict and to offer them my compassion. Due to history, I now speak to you as a European citizen with deep roots both in Russia and Georgia, as a citizen who feels part of the European diversity and less part of the European unity.
In this conflict, we lay emphasis on the energy situation in Europe, on Russia's "imperialist” position and on Georgia's nationalism and lack of diplomacy, but we forget that people and, especially, hopes have died in this conflict. I consider that today, more than ever, we all need to find ourselves part of a beneficial and constructive unity, in a diplomatic and national balance in order to deal with the major challenges waiting for the future generations.
In conclusion, I ask the President of Russia, the President of Georgia and the President of the Council of the European Union to take all necessary actions to end this regional conflict as soon as possible and resume an open and balanced cooperation policy, first of all to the benefit of citizens. Thank you.
in writing. - (PL) Mr President, in recent weeks we have witnessed an attack by Russia on a sovereign and independent state. We have seen how land hundreds of kilometres away from the theatre of war has been occupied, and how the promises made to the West have been torn up.
I am convinced that Georgia's European aspirations were half of the reason for Russia's attack. The other half was the desire to control the routes through Georgia used to transport raw materials for energy. It is our political and moral duty to support the people of Georgia and to make Russia understand that the time when it could act at will in its self-proclaimed sphere of influence has gone forever.
The latest events have made it abundantly clear that Russia cannot be a reliable energy partner. Russia's control of oil and gas has made us hostages to the Kremlin. As a result, the main challenge now facing us is to free ourselves from dependence on Russian raw materials. How to achieve this is currently a controversial issue. If, however, we continue investing in ventures such as North Stream and South Stream, we shall be providing the Russian authorities with new and powerful ways of exerting pressure on the European Union. The Russians will have no reservations whatsoever in using these to their advantage when the time is right.
in writing. - (FR) I must firstly thank Mrs Lambert for the quality of her work.
The report on which we must decide tomorrow has the dual merit of taking a very clearheaded look at the imperfections and problems of the Dublin system and of formulating proposals to improve the efficiency of procedures and the situation of asylum seekers.
I should like to stress a number of points that, in my opinion, are fundamental: the need to reinforce the rights of asylum seekers and guarantee these in the same way across the whole EU territory; the fact that detaining asylum seekers should always be a decision of last resort and duly justified; the need to ensure better distribution of asylum applications as the current system places a disproportionate burden on those Member States situated at the external borders of the EU; the need to take measures against Member States not guaranteeing an in-depth and fair examination of these applications, and finally, the importance of family reunification and a broader definition of the 'family member' concept, to include all close relatives.
in writing. - (RO) The great gain of today's extraordinary meeting of the European Council is the unity of Member States.
We must not enter the situation of a Cold War again. The Russian Federation should receive a unitary message from the EU: It must comply with the sovereignty and territorial integrity of countries, withdraw its troops from the frozen conflict regions by complying with the international conventions and treaties it signed and must not establish its foreign policy on the capacity of energy supplier.
This unity of Member States should also be seen in the Union's future actions: - a common energy policy based on the creation of new transportation routes to use different sources than the present ones, the development of a set of Black Sea policies to increase the geostrategic and security importance of the region, as well as the active involvement and promotion of new mechanisms for solving the frozen conflicts in the region.
In this context, the review of the Neighbourhood Policy is absolutely necessary. Countries such as Ukraine, Moldova, Georgia or Azerbaijan should be included in a coherent and accelerated mechanism that, in the case of meeting the necessary requirements, could lead to their future membership in the EU.
in writing. - (HU) Georgia - the illusion of freedom?
We all know that the Georgian-Russian war is not about Georgia. My fellow Members know, and the Heads of State or Government meeting in Brussels today know, that they are debating the possible sanctions.
In the midst of our work for ever closer integration of the European Union, the Georgian-Russian conflict has come like a bolt from the blue to remind us that force makes decisions even in the 21st century.
Over the next seven years, Russia may spend 190 billion dollars on arms and on developing its army. It will not be afraid of deploying its army, updated using the dollars from oil and gas - August 2008 was proof of this, at least.
As a Hungarian who was once forced to be a citizen of the Russian empire, it is especially difficult for me to draw this conclusion. Russian menace lives, and has already penetrated our everyday consciousness, not only through energy prices but also in the image of columns of tanks filing into Georgia.
At the same time, I trust that it is clear to my fellow Members and to those taking part in the European summit that it is not the peace of Georgia, Ukraine or Western Europe that is at stake in our current conflict with Russia. We can lay down the framework and emphases for future dialogue with a common, resolute Union response - or we will have excessively cocksure Russian foreign policy as our bedfellow.
Those Member States of the Union that suffered from Soviet oppression twenty years ago know what this danger means, whatever ideological form it may be dressed up in. The leaders of the new Member States therefore have a moral responsibility to protect their voters from the increasing external threat.
in writing. - Mr President, the Russian aggression against Georgia has provoked the world public to question the decision of the International Olympic Committee to grant Sochi, Russia, the right of hosting the Winter Olympics in 2014. Sochi is located on the coast of the Black Sea just 20 miles from the border of the Russian Federation and Abkhazia, and therefore in close proximity to a zone of conflict.
But there is another aspect that concerns me as well. Just as in Beijing, people's homes are getting in the way of the construction of Olympic facilities. For example the construction in progress is wiping out a whole village called Eesti-Aiake or "Estonian Garden" in English, which was founded 120 years ago by 36 Estonian families, who migrated to the Caucasus region in Imperial Russia and who were granted lands there.
The Russian authorities are constructing stands, intended to be used for only 14 days during the Olympics, on the location of the oldest part of the village. The compensation that will be paid to the families is said to be lower than the market price of the land.
Such outrageous actions violate the natural right to property and therefore should be condemned.
in writing. - The Georgian President, Mikheil Saakashvili, whom the opposition accuses of vote-rigging on a massive scale and widespread corruption, came to office by stirring up extreme Georgian nationalism and promising to force South Ossetia and Abkhazia, which are kindly disposed towards Russia, to become Georgian.
The United States of America has been Georgia's best ally, but Israel has not been too bad for Georgia either. The United States sent 130-170 military trainers to the country, Israel over 100. Iike Tomer, a code name, was a soldier in an elite unit in the Israeli army enlisted as a trainer by Defensive Shield, a company that sells military services run by General Gal Hirsch, the anti-hero in the war Israel lost against Lebanon. He had this to say: 'By Israeli standards, the soldiers had almost zero capability and the officers were mediocre. It was clear that taking that army to war was illogical.' An offensive that was illogical and unwise led to the total defeat of Saakashvili's army of clowns.
The soldiers abandoned their heavy weaponry, leaving it in the hands of the Russian troops, and fled in a chaotic frenzy to Tbilisi. Daring exploits of this kind do not deserve the support of the European Parliament. It has the support of America's neoconservative Georgia Lobby, which is headed by Randy Scheunemann, presidential candidate John McCain's adviser on foreign policy. He has been on both McCain's and Saakashvili's payroll at the same time, and during the last 18 months has received USD 290 000 in fees from Georgia. I agree, however, that the Russians reacted too strongly.
in writing. - (HU) According to some people, the crisis in the Caucasus started with President Bush's speech in Riga in 2005, when he announced that a new Yalta Agreement was needed. He could just as well have said a new Treaty of Trianon, since the misery of many small peoples and countries did not start with the Second World War but with the Trianon Peace Treaty that ended the First World War. The recommendation of the then American President, Wilson, concerning the self-determination of peoples has only remained a dream.
Today, in connection with the crisis in the Caucasus, people are talking about the interests of great powers, about oil and about war, but they are saying very little about the right of self-determination of the peoples living there. The most important task for the EU in such conflict situations could be to set an example. Of the Member States of the EU, 11 ensure autonomy for minorities in some form or other. This is 41% of the Member States of the EU.
The objective is an exemplary policy on national minorities for every Member State of the EU: not in 41%, but in 100%! A European Union with an exemplary policy on national minorities could even take more effective action in the Caucasus too.
in writing. - (CS) From the very start of the discussions about recognising Kosovan independence, we have been warning that such a step would start a spiral of events, the negative consequences of which can only be imagined with outcomes which are hard to predict.
Even on the floor of the Czech Parliament, the CPBM has expressed its disagreement with the Czech Republic's recognition of Kosovo. Those who have been playing with fire should not now be surprised that fingers have been burnt in another part of the globe, especially when their partner was such a problematic person as President Mikhail Saakashvili.
The solution to the current situation is the observance of international law, which is especially important for such a small state as the Czech Republic with its historic experience. Evoking any kind of phobia through certain policies is in this situation simply wrong and dangerous.
The reaction of some NATO states and the change in relations with Russia needs to be contrasted, for example, with Russia's part in the fight against international terrorism and also, for example, with the fact that 70% of the supplies needed for the expeditionary force in Afghanistan are transported across Russian Federation territory. NATO headquarters is clearly aware of this fact.
The situation will not be resolved by strong language and gestures, but by rational negotiations around the table.
in writing. - (HU) Forty years have passed since the Warsaw Pact troops crushed Czechoslovakia and overthrew the government that had set itself the task of making the Communist dictatorship democratic. Unfortunately, Socialist Hungary also assumed a shameful role in the operation, together with the other Soviet satellite states, thus serving the raw, imperialist despotism of Moscow. We ask the Slovak and Czech peoples to forgive us for this.
For us Hungarians this is especially painful, since twelve years before that, in 1956, Soviet troops similarly drowned the Hungarian revolution in blood. By crushing the Prague Spring, Moscow signalled that it could do whatever it wanted in its sphere of influence, which it had stolen from Europe at the end of the Second World War, and that there were no borders to the imperialist shamelessness and hypocrisy of Soviet Russia.
There is only one possible tool against this - the firm, resolute defence of citizens' human rights and of the principles of democracy and national sovereignty, and action against aggression. This is needed so that democratic Europe still has a clear message today!
in writing. - (PL) I believe great caution should be exercised when assessing the conflict between Russia and Georgia.
There can be no doubt that Russia violated the principles of international law when it crossed into Georgian territory. I strongly condemn such a disproportionate reaction on Russia's part. It should be borne in mind, however, that the Georgian side is also to blame, because it initiated the military action. Recourse to such action can never be the solution to a dispute.
The European Union has been called upon to perform the very important role of mediator in this situation. I believe the Union was right to condemn Russia's recognition of the independence of South Ossetia and Abkhazia. Georgia's sovereignty and its territorial integrity must be respected.
In my view, given the present situation, it is essential for the European Union to send a peacekeeping and monitoring mission to South Ossetia.
The current situation demonstrates the need for ever-closer cooperation with the countries of the Black Sea area.
I voted in favour of adopting the joint motion for a resolution on the situation in Georgia.
in writing. - (RO) I believe it is very important that, at this delicate moment, Europe shows it is united and supports a unitary position regarding the conflict in Georgia.
Nevertheless, we need to continue to provide assistance and help the reconstruction of the affected regions in Georgia, support confidence-building measures, as well as the development of regional cooperation. At the same time, it is necessary that Europe accelerates the development of the European energy projects (such as Nabucco şi P8).
Even if most of the attention is turned to Georgia, taking into consideration the geographical situation of Azerbaijan, I believe we should also have in view the need to establish an EU - Azerbaijan partnership for supporting and continuing the EU's energy projects.
I would like to emphasize that the settlement of frozen conflicts in the Black Sea region can only be achieved within the limits and based upon the international law, in compliance with the territorial integrity of countries and their sovereignty over the entire territory, as well as in compliance with the principle of border inviolability.
I support the Council's position, according to which the European Union is ready to commit, including through a presence on the ground, to support all efforts to ensure a peaceful and lasting solution to the conflict in Georgia. I believe that only through dialogue and negotiation could we achieve the desired results.